                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            RICHARD KENNETH BURNHAM,
                                   7                                                       Case No. 17-cv-05476-JCS
                                                            Plaintiff,
                                   8                                                       ORDER GRANTING PLAINTIFF’S
                                                    v.                                     MOTION FOR SUMMARY
                                   9                                                       JUDGMENT, DENYING
                                            NANCY A. BERRYHILL,                            DEFENDANT’S MOTION FOR
                                  10                                                       SUMMARY JUDGMENT, REVERSING
                                                            Defendant.                     DECISION OF THE COMMISSIONER
                                  11                                                       AND REMANDING FOR AWARD OF
                                                                                           BENEFITS
                                  12
Northern District of California




                                                                                           Re: Dkt. Nos. 18, 20
 United States District Court




                                  13

                                  14   I.      INTRODUCTION

                                  15           Plaintiff Richard Kenneth Burnham seeks review of the final decision of Defendant Nancy

                                  16   A. Berryhill, Acting Commissioner of Social Security (the “Commissioner”), denying Burnham’s

                                  17   application for disability insurance benefits (“DIB”) and supplemental security income (“SSI”)

                                  18   and under Titles II and XVI of the Social Security Act (“SSA”). Presently before the Court are the

                                  19   parties’ motions for summary judgment. For the reasons discussed below, Burnham’s Motion for

                                  20   Summary Judgment is GRANTED, the Commissioner’s Motion for Summary Judgment is

                                  21   DENIED, the decision of the Commissioner is REVERSED and the matter is REMANDED to the

                                  22   Commissioner for calculation and award of benefits.1

                                  23   II.     BACKGROUND

                                  24           A.        Procedural Background

                                  25           Burnham applied for disability benefits on May 13, 2014, submitting applications for both

                                  26   DIB and SSI, alleging an onset date of January 1, 2013 in both applications. Administrative

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                   1   Record (“AR”) 228 (DIB), 235 (SSI), 252 (Disability Report – Field Office).2 Both claims were

                                   2   initially denied on December 8, 2014 and upon reconsideration on March 24, 2015. AR 114, 144.

                                   3   Burnham filed a timely written request for a hearing, AR 174, which was held on August 3, 2016,

                                   4   in San Rafael, California. AR 37. At the hearing, Burnham was represented by his attorney,

                                   5   Brian Barboza, who also represents him in this action. Id. Vocational expert (“VE”) Bonnie

                                   6   Drumwright also testified at the hearing. Administrative Law Judge (“ALJ”) Suzanne

                                   7   Krolikowski presided over the hearing. Id. The ALJ issued her written decision denying

                                   8   Burnham’s applications on September 29, 2016. AR 16-29. On October 31, 2016, Burnham

                                   9   submitted a Request for Review of the Hearing Decision to the Appeals Council. AR 225.         On

                                  10   July 28, 2017, the Appeals Council denied Burnham’s Request for Review, making the ALJ’s

                                  11   decision the final decision of the Commissioner. AR 1-6. On September 21, 2017, Burnham

                                  12   timely filed the instant action.
Northern District of California
 United States District Court




                                  13        B.      Burnham’s Background
                                  14             Burnham was born on April 27, 1985. AR 252. He dropped out of high school during his

                                  15   junior year but received his GED (a certificate of high school equivalency) in 2007. AR 257, 932.

                                  16   He has not attended college or received any specialized vocational training. Id. Since 2007,

                                  17   Burnham has had one job, working under his uncle at a television and radio station. AR 47, 257.

                                  18   At the time of the hearing Burnham was working no more than two days a week for two to three

                                  19   hours in a day. AR 49; see also AR 249 (reflecting that Burnham earned $1,472 in 2012, $2,248

                                  20   in 2013, $1,036 in 2014 and nothing in 2015).

                                  21             Burnham has suffered from gouty arthritis3 since about age 16, as well as “long-standing

                                  22
                                       2
                                  23     The administrative record reflects that the applications were actually filed on June 26, 2014. AR
                                       228, 235. However, the Field Office Disability Report reflects a protective application date of
                                  24   May 13, 2014. “Protective filing is a Social Security term for the first time you contact the Social
                                       Security Administration to file a claim for disability or retirement. Protective filing dates may
                                  25   allow an individual to have an earlier application date than the actual signed application date. This
                                       is important because protective filing often affects the entitlement date for disability and
                                  26   retirement beneficiaries along with their dependents.” Zerby v. Comm’r of Soc. Sec. Admin., No.
                                       1:13CV1405, 2014 WL 3956778, at *1 (N.D. Ohio Aug. 13, 2014) (citing http://www.ssdrc.com
                                  27   /disabilityquestionsmain20.html).
                                       3
                                         The record reflects that in 2011, doctors at UCSF concluded that Burnham had been suffering for
                                  28   approximately ten years from gouty arthritis, replacing the previous diagnosis of “symmetric
                                       polyarthritis.” AR 364. From that point on, Burnham’s medical records consistently reflect his
                                                                                          2
                                   1   hyperuricemia with frequent uric stones.” AR 913. He has also been diagnosed with “severe

                                   2   osteopenia,” hearing loss, obesity, spinal disorder, anxiety and depression, among other things.

                                   3   AR 913, 1027. With the exceptions of the consultative examiners, summarized below, the Court

                                   4   addresses the specific medical evidence in the record in its analysis.

                                   5        C.      Consultative Examiner Medical Opinions
                                   6             On November 4, 2014, psychological consultative examiner Dr. Janine Marinos, PhD

                                   7   diagnosed Burnham with social phobia and dysthymic disorder. Id. at 880. She noted that he

                                   8   “related a history of social anxiety and depression” and that although he had been in therapy and

                                   9   on medication in the past he was “uncomfortable talking to a counselor and had no appreciable

                                  10   benefit from medication.” AR 881. Dr. Marinos observed that Burnham appeared “able to

                                  11   understand and carry out simply job instructions, but may have mild/moderate difficulty

                                  12   interacting effectively with others and moderate difficulty maintaining concentration over the
Northern District of California
 United States District Court




                                  13   course of a normal work day and coping with stress in a job setting.” Id. She opined that should

                                  14   Burnham be awarded benefits, “he appears able to handle his funds in his own best interests.” Id.

                                  15   Dr. Marinos gave Burnham a Global Assessment of Function (“GAF”)4 score of 60, noting that

                                  16   her impression was of limited scope because it was based on a “single, time-limited session of

                                  17   client contact.” Id. at 880. Dr. Marinos noted that Burnham “ambulated with a cane.” Id.

                                  18
                                  19
                                       diagnosis as “acute gouty arthropathy” or “gouty arthritis.” See, e.g., AR 929, 937941, 945, 949,
                                  20   953, 957, 961, 965, 969,975, 978,981, 987,1009, 1019, 1034, 10401052. Frequently, Burnham’s
                                       medical providers referred to his gouty arthritis simply as “gout.” There is no evidence in the
                                  21   Administrative Record that Burnham has ever been diagnosed with “arthritis” as a separate
                                       impairment from his gout, although ALJ Kolokowski treated them as such in her written decision.
                                  22   See AR 19 (listing gout and arthritis as separate impairments). The hearing transcript similarly
                                       reflects that ALJ Krolikowski, relying on her own knowledge rather than any medical records,
                                  23   concluded that Burnham had two separate impairments – gout and arthritis – and that Burnham
                                       was taking medication only for his gout and not for his arthritis. See AR 65 (ALJ: “those do look
                                  24   like gout medications from what I know” (referring to Colchine and Allopurinol) . . . “nothing is
                                       listed for arthritis at all”).
                                  25
                                       4
                                         GAF is a scale reflecting “psychological, social, and occupational functioning on a hypothetical
                                       continuum of mental health-illness.” Diagnostic and Statistical Manual of Mental Disorders 34
                                  26   (4th ed. 2000). A score of 21-30 indicates that behavior is considerably influenced by delusions or
                                       hallucinations, serious impairment in communication or judgment, or inability to function in
                                  27   almost all areas; a score of 31-40 signifies some impairment in reality testing or communication,
                                       or major impairment in several areas, such as work or school, family relations, judgment, thinking,
                                  28   or mood; a score of 41-50 is given for serious symptoms; a score of 51-60 means moderate
                                       symptoms; and a score of 61-70 signifies mild symptoms.
                                                                                          3
                                   1          On November 14, 2014, consultative examiner Christina Sitenga-Kako, MD, who is

                                   2   certified in internal medicine, conducted an internal medicine evaluation of Burnham. AR 884.

                                   3   She did not review any of Burnham’s medical records and had not been provided with any of his

                                   4   records. Id. Dr. Sitenga-Kako stated that Burnham “last worked last evening, wherein he filmed

                                   5   a committee meeting for city council.” AR 885. She went on to state that Burnham “typically

                                   6   works a couple of hours at a time where most of his time is spent standing, holding a camera.” Id.

                                   7   Based on her examination, Dr. Sitenga-Kako found that Burnham had the following impairments:

                                   8   (1) gout; (2) morbid obesity; (3) hypertension; (4) anxiety; and (5) low back pain. AR 884-888.

                                   9   She concluded that Burnham had no limitations in standing, walking capacity, sitting capacity,

                                  10   manipulative activities, or workplace environmental activities. Id. at 888. With respect to postural

                                  11   activities, Dr. Sitenga-Kako found that Burnham had no limitations in climbing stairs, stooping,

                                  12   crouching, kneeling, and crawling, and could climb ladders, scaffolding, and ropes frequently. Id.
Northern District of California
 United States District Court




                                  13   Furthermore, she opined that Burnham could lift, carry, push, and pull “50 pounds occasionally,

                                  14   and 25 pounds frequently, secondary to chronic low back pain.” Id. Dr. Sitenga-Kako stated that

                                  15   Burnham ambulated without an assistive device. AR 884.

                                  16          Consultative examiner S. Hanna, MD, performed a review of the record and found that

                                  17   Burnham could stand, walk, and/or sit for a total of about six hours in an eight-hour workday, with

                                  18   the postural limitations of frequently climbing ramps or stairs, or balancing, and occasionally

                                  19   climbing ladders, ropes, or scaffolds, or crawling. Id. at 92–93, 108–09.

                                  20          Consultative examiner Heather Barrons, a psychologist, also reviewed Burnham’s medical

                                  21   records and concluded on December 8, 2014 that Burnham was not significantly limited in most

                                  22   mental residual functional capacities but was moderately limited in his ability to maintain attention

                                  23   and concentration for extended periods, in his need for rest periods, and in his ability to interact

                                  24   appropriately with the general public. Id. at 94–95, 110–11. Barrons stated that Burnham would

                                  25   “benefit from limited public contact due to anxiety.” AR 95.

                                  26          S. Amon, MD, conducted a record review on March 9, 2015 and reached substantially the

                                  27   same conclusions as Dr. Hanna as to Burnham’s physical impairments of gout, obesity, essential

                                  28   hypertension and spine disorders. Id. at 123–27, 138–41. Likewise, consulting physician M.
                                                                                          4
                                   1   Friedland, PhD, conducted a record review on March 20, 2015 and mostly adopted the initial

                                   2   mental assessment of Dr. Barrons but clarified that Burnham was “limited to simple one and two-

                                   3   step mental tasks in a work-like setting involving limited contact with co-workers and the general

                                   4   public only due to psychological based symptoms.” Id. at 124, 137.

                                   5        D.      Administrative Hearing
                                   6             At the administrative hearing, Burnham testified that he lives with his mother and one of

                                   7   his brothers and does not have a driver’s license because he feels too uncomfortable in cars. AR

                                   8   46. He testified that he had been in special education for learning issues and that he finished his

                                   9   GED. AR 47. He also described his job, testifying that he works at a local radio and TV station

                                  10   where he is involved in broadcasting meetings and sports. AR 47–48. Burnham testified that he

                                  11   used to operate the camera and be on the set-up crew, but that he had not been able to work on the

                                  12   set-up crew for years and now rarely operated the camera. AR 48. The ALJ asked Burnham,
Northern District of California
 United States District Court




                                  13   “how much did the camera weigh that you used to carry” and Burnham responded, “it is mounted

                                  14   on a tripod most of the time.” Id. He testified that he sometimes works on production, which

                                  15   involves sitting at a computer and deciding which camera to switch to. AR 49. He stated that he

                                  16   works “usually no more than two or three hours a day, and a couple of times a week at most,”

                                  17   earning about $200 a month. Id.

                                  18             In response to a question from the ALJ, Burnham testified that he did not think that he

                                  19   could do the production work––where he is in a sitting position––for 40 hours a week. Id.

                                  20   Burnham explained that he has trouble sitting for long periods, due to back, knee, sciatica, and

                                  21   tailbone pain, as well as “very bad anxiety issues.” Id. Burnham also testified that he experiences

                                  22   gout flare-ups every couple of months, requiring medication, and that the flare-ups calm down

                                  23   within a few days with the medication. Id. at 51. Burnham testified that he takes Tylenol for pain.

                                  24   Id. He testified that he had a prescription for Vicodin but did not take it because it made him

                                  25   nauseous and he worried about becoming addicted. Id. at 51–52. Burnham testified that he takes

                                  26   Benazepril and Metoprolol for high blood pressure and Zoloft and Trazadone for anxiety and sleep

                                  27   problems. AR 52, 54. Addressing his anxiety, the ALJ asked Burnham if he would be more

                                  28   comfortable in a job environment of only a few coworkers. Id. at 52–53. Burnham responded
                                                                                          5
                                   1   “I’m not sure, it would depend. Doing the tasks is really stressful for me too.” Id. at 53.

                                   2          The ALJ questioned Burnham about his therapy and in particular, whether a particular gap

                                   3   in therapy that she understood had lasted five to six months was because Burnham had

                                   4   significantly improved. AR 55-56. Instead, Burnham testified that there were gaps because he has

                                   5   “spurts” where he has “a lot of trouble seeing doctors.” AR 56. When the ALJ asked again about

                                   6   the same gap and whether it was because he had “really improved,” Burnham testified that he

                                   7   knew the period she was likely referring to and that the gap was because the clinic wasn’t very

                                   8   good at scheduling and he was not good at “keeping up with those sorts of things.” AR 56.

                                   9   Burnham also testified that there had been a gap because his therapist, Dr. Flett, had left the clinic

                                  10   and that he was trying to find a new therapist. Id. at 55.

                                  11          Burnham testified that one of his favorite activities is playing video games, and that he

                                  12   spends four to five hours a day playing. AR 57-58. The ALJ asked if Burnham played video
Northern District of California
 United States District Court




                                  13   games with other people or if he had “online friends,” referring to a treatment note by his

                                  14   therapist. AR 58. Burnham answered that he played solo and did not have “gamer friends” and

                                  15   that his therapist was likely referring to his participation in a YouTube group in which he had

                                  16   participated “for while” but that was now defunct. AR 57. Burnham testified that he sits on his

                                  17   bed or a recliner while he plays but that every 15 to 30 minutes he needs to take a break and stand

                                  18   for approximately five minutes. Id. at 58.

                                  19          Burnham confirmed that he can do light housekeeping, laundry, shopping, and simple meal

                                  20   preparation, and manages his own finances. Id. He testified that he cannot do dishes very well,

                                  21   however, because standing up for that long caused him back pain. Id. at 59.

                                  22          The ALJ asked Burnham about the note by Dr. Sitenga-Kako that he had worked the night

                                  23   before the appointment filming a committee meeting, which suggested that he was standing when

                                  24   he held the camera. AR 59-60. Burnham testified that before his “problem started” he used to

                                  25   stand while holding the camera but that he now sits when he uses the camera. AR 60. He did not

                                  26   offer specific testimony as to whether he was standing or sitting on the night before his

                                  27   examination by Dr. Sitenga-Kako.

                                  28          Next, the ALJ gave Burnham’s attorney, Brian Barboza, an opportunity to ask questions.
                                                                                         6
                                   1   Id. at 60. In response to questions from Barboza, Burnham testified that he previously was the

                                   2   primary cameraman at his current job until he became bedridden from illness. Id. at 60–61.

                                   3   Burnham testified that, about five or six years before, he had been bedridden for about a year

                                   4   straight because “pretty much every joint could barely move.” Id. at 61. Burnham testified that he

                                   5   was wheelchair-bound for another six months. 5 Id. at 62. Burnham testified that when he

                                   6   returned to work he worked only on a limited basis because he was not able to do all the jobs he

                                   7   was doing before and was not able to put in as many hours. Id. Burnham testified that the only

                                   8   reason he has been able to continue working is because he is allowed to call in and not work when

                                   9   he needs to. Id. at 62–63. Burnham testified that because his schedule has already been reduced

                                  10   he needs to call out of work only about once a month but that before his schedule had been

                                  11   reduced he had to call out of work about once a week. Id. at 63. Burnham also testified that now

                                  12   he is “only assigned certain jobs” and that his assignments “have [t]o be preplan[ned].” Id. He
Northern District of California
 United States District Court




                                  13   testified that his assignments are also spaced out so that he can rest between them because if he

                                  14   does too many in a week his joints give him problems. AR 64. He reiterated his testimony that he

                                  15   is given “lots of time off” to rest. 6 Id.

                                  16           The ALJ asked Burnham about the causes of his joint pain, noting that his gout appeared to

                                  17   be “more or less controlled in the record,” and Burnham responded that it was partially arthritis.

                                  18   Id. at 64. The ALJ noted that no arthritis medication appeared to be listed in Burnham’s record.

                                  19   Id. at 65. In response to questions from Barboza about his anxiety and sleep medications, Zoloft

                                  20   and Trazodone, Burnham testified that they gave him bouts of dizziness, forcing him to lie down

                                  21   for periods of about 15 minutes. Id. at 66. Barboza also asked Burnham about his ability to do

                                  22   housework. AR 67. Burnham testified that he has to break up his chores and do them “over the

                                  23   course of two days like ten minutes at a time over one day, then finish it the next day” because his

                                  24

                                  25
                                       5
                                         Although the ALJ did not address the medical records that predate Burnham’s alleged onset date,
                                       the Administrative Record includes medical records reflecting that Burnham was “bedbound” and
                                  26   using a wheelchair for at least six months in 2011 due to his gouty arthritis. See, e.g., AR 395.
                                       6
                                         Richard’s uncle, who is also his work supervisor, submitted an employment questionnaire, dated
                                  27   August 8, 2016, in which he stated that “Richard’s unpredictable physical limitations often lead[ ]
                                       to scheduling replacements or simply he is not assigned to several tasks [as] they would often not
                                  28   be possible for him to do or they may make his condition worse. Sitting and working is a small
                                       part of our productions.” AR 356.
                                                                                        7
                                   1   back and legs begin to hurt if he does housework for longer periods of time. Id.

                                   2           The ALJ noted that one of Burnham’s doctors recommended thirty minutes of exercise a

                                   3   day, three to five times a week and asked Burnham if he had been able to implement this

                                   4   suggestion. AR 68. Burnham responded that it is a “constant struggle” and that he is “still

                                   5   working on it.” Id. He testified further that his struggle with exercise was “one of the reasons [he]

                                   6   started seeing the therapist.” Id.

                                   7          Next, the ALJ questioned VE Bonnie Drumwright, posing a series of hypotheticals. Id. at

                                   8   68. The ALJ first presented the hypothetical scenario of someone of Burnham’s age, education,

                                   9   and work experience, who was limited to medium work except for only frequent balancing,

                                  10   climbing of ramps or stairs, and no more than occasional crawling, climbing of ropes, ladders, or

                                  11   scaffolds, occasional exposure to high exposed places or moving mechanical parts, and no

                                  12   exposure to extreme cold. Id. at 69–70. In addition, this hypothetical claimant could understand,
Northern District of California
 United States District Court




                                  13   remember and carryout simple instructions and make simple work-related decisions, could tolerate

                                  14   occasional interaction with the public, and would require a moderate noise intensity level. Id. at

                                  15   70. The VE testified that such a person could work as a janitor, a dishwasher, and a busser or

                                  16   dining room attendant and there are large numbers of such jobs in California and the United States

                                  17   as a whole. Id. The ALJ then altered the hypothetical to a scenario where the person was further

                                  18   limited to no exposure to high exposed places or moving mechanical parts, no ladders, ropes, or

                                  19   scaffolds, and could tolerate only occasional interaction with coworkers, instead of the public. AR

                                  20   70-71. The VE responded that these additional limitations would eliminate the janitor position but

                                  21   that the busser and dishwasher positions would remain possible, as would the position of a day

                                  22   worker (house cleaner). AR 72-73. The ALJ’s third hypothetical described an individual limited

                                  23   to light work, occasional balancing, stooping, and crouching, no kneeling, crawling, or climbing,

                                  24   no exposure to hazards, and no exposure to cold, heat, humidity, or atmospheric conditions such as

                                  25   smoke, fumes, odors, dust, gases, or poor ventilation. Id. at 73. This person could understand,

                                  26   remember, and carryout simple instructions and make simple work-related decisions, could

                                  27   tolerate occasional interaction with coworkers and the public and would be limited to a moderate

                                  28   noise intensity level. AR 73-74. The VE testified that such a claimant could work as a marker, a
                                                                                        8
                                   1   small products assembler, and an office helper. AR 74. The VE testified that if the hypothetical

                                   2   were altered to allow only sedentary work, such a person could work as an assembler of small

                                   3   parts, document specialist, or table worker. AR 74-75.

                                   4             The ALJ then questioned the VE about the impact of being “off task” on the jobs she had

                                   5   listed. AR 75. The VE testified that if the hypothetical individual was off task 5% of the day, the

                                   6   jobs discussed above would still exist, but if this were increased to 10% or more, the person would

                                   7   probably lose these jobs during the first 90 days. AR 75–76. Moreover, the VE opined that the

                                   8   individual could “probably” miss one day of work a month in these jobs, but that if he missed

                                   9   more than that, these jobs would be eliminated. Id. at 76.

                                  10             Barboza asked the VE whether a person in the third hypothetical (light work) would be

                                  11   able to shift positions and sit down for fifteen minutes after every thirty minutes of standing, and

                                  12   the VE testified that this qualification would eliminate the marker position and erode the
Northern District of California
 United States District Court




                                  13   assembler and office helper job numbers by around half. AR 77-78. Asked by the ALJ whether

                                  14   another job could replace the marker position in this scenario, the VE answered that a sub

                                  15   assembler would be another option, but that the job numbers would also need to be decreased by

                                  16   50%. AR 78-79. Finally, Barboza asked about a modification of the sedentary hypothetical that

                                  17   the ALJ had posed, adding a requirement that the person could only sit for thirty minutes at a time

                                  18   before needing to stand for fifteen minutes, and the VE testified that this would also erode the job

                                  19   positions she had listed by half. AR 79. The VE opined that if this individual only had to stand

                                  20   for a minute every thirty minutes all of the positions would remain but if he needed to lie down for

                                  21   fifteen minutes every two hours all of the positions would be eliminated. Id. at 80.

                                  22        E.      Regulatory Framework for Determining Disability
                                  23                  1. Five-Step Evaluation Process
                                  24             The Commissioner uses a “five-step sequential evaluation process” to determine if a

                                  25   claimant is disabled. 20 C.F.R. § 404.1520(a)(4). At step one, the ALJ must determine if the

                                  26   claimant is engaged in “substantial gainful activity.” 20 C.F.R. § 404.1520(a)(4)(i). If so, the ALJ

                                  27   determines that the claimant is not disabled and the evaluation process stops. If the claimant is not

                                  28   engaged in substantial gainful activity, then the ALJ proceeds to step two.
                                                                                         9
                                   1           At step two, the ALJ must determine if the claimant has a “severe” medically determinable

                                   2   impairment (or combination of impairments) that is expected to last for a continuous period of at

                                   3   least 12 months. 20 C.F.R. § 404.1520(a)(4)(ii); 20 C.F.R. § 404.1509. An impairment or

                                   4   combination of impairments is considered “severe” when it “significantly limits [a person’s]

                                   5   physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If the claimant

                                   6   does not have a “severe” impairment or combination of impairments, then the ALJ will find that

                                   7   the claimant is not disabled. If the claimant has a severe impairment or combination of

                                   8   impairments, the ALJ proceeds to step three.

                                   9           At step three, the ALJ compares the claimant’s impairment with a listing of severe

                                  10   impairments (“Listing”). 20 C.F.R. § 404.1520(a)(4)(iii); see also 20 C.F.R. § 404, subpt. P, app.

                                  11   1 (Listings). If the claimant’s impairment is included in the Listing, then the claimant is disabled.

                                  12   20 C.F.R. § 404.1520(a)(4)(iii). The ALJ will also find a claimant disabled if the claimant’s
Northern District of California
 United States District Court




                                  13   impairment or combination of impairments equals the severity of a listed impairment. Id. If a

                                  14   claimant’s impairment does not meet or equal a listed impairment, then the ALJ proceeds to step

                                  15   four.

                                  16           At step four, the ALJ must assess the claimant’s residual function capacity (“RFC”). 20

                                  17   C.F.R. § 404.1520(a)(4)(iv). An RFC is “the most [a person] can still do despite [that person’s]

                                  18   limitations” caused by that person’s impairments and related symptoms. 20 C.F.R. §

                                  19   404.1545(a)(1). The ALJ then determines whether, given the claimant’s RFC, the claimant would

                                  20   be able to perform the claimant’s past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). Past

                                  21   relevant work is “work that [a person] has done within the past fifteen years, that was substantial

                                  22   gainful activity, and that lasted long enough for [the person] to learn how to do it.” 20 C.F.R.

                                  23   § 404.11560(b)(1). If the claimant is able to perform past relevant work, then the ALJ finds that

                                  24   the claimant is not disabled. If the claimant is unable to perform past relevant work, then the ALJ

                                  25   proceeds to step five.

                                  26           At step five, the ALJ considers the claimant’s residual functional capacity, age, education,

                                  27   and work experience to see if the claimant “can make an adjustment to other work.” 20 C.F.R. §

                                  28   404.1520(a)(4)(v). At this step, the burden shifts from the claimant to the Commissioner.
                                                                                        10
                                   1   Johnson v. Chater, 101 F.3d 178, 180 (9th Cir. 1997). The Commissioner has the burden to

                                   2   “identify specific jobs existing in substantial numbers in the national economy that the claimant

                                   3   can perform despite her identified limitations.” Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir.

                                   4   1999). If the Commissioner is able to identify such work, then the claimant is not disabled. If the

                                   5   Commissioner is unable to do so, then the claimant is disabled. 20 C.F.R. § 404.1520(g)(1).

                                   6                  2. Regulations Governing Time Periods Relevant to Burnham’s Applications
                                                         for DIB and SSI
                                   7
                                                 To demonstrate eligibility for DIB, Burnham must establish that he was disabled between
                                   8
                                       his alleged onset date and his date last insured, that is, between January 1, 2013 and March 30,
                                   9
                                       2013. 42 U.S.C. §§ 423(a) and (c); 20 C.F.R. § 404.131; see also AR 16 (ALJ’s finding that
                                  10
                                       Burnham was insured through March 30, 2013). SSI benefits, unlike DIB, are not payable for any
                                  11
                                       period prior to the month after the application is filed. See 42 U.S.C. § 1382(c)(7); 20 C.F.R. §§
                                  12
Northern District of California




                                       416.335, 416.501. For the purposes of SSI, the relevant period for establishing disability is the
 United States District Court




                                  13
                                       date of Burnham’s application to the date of the ALJ’s decision, that is, May 13, 2014 to
                                  14
                                       September 29, 2016. See 20 C.F.R. § 416.330.
                                  15
                                            F.      The ALJ’s Decision
                                  16
                                                 At step one, the ALJ determined that Burnham had not engaged in substantial gainful
                                  17
                                       activity since January 1, 2013, the alleged onset date. Id. at 18. In particular, the ALJ found that
                                  18
                                       Burnham had earned $2,248 in 2013, $1,036 in 2014, and did not have any earnings thereafter. Id.
                                  19
                                                 At step two, the ALJ determined that Burnham had the following severe impairments: (1)
                                  20
                                       gout; (2); arthritis; (3) morbid obesity; (4) spinal disorder; (5) osteopenia; (6) bilateral hearing
                                  21
                                       loss; (7) depression; and (8) anxiety. Id. at 19. The ALJ found Burnham’s hypertension,
                                  22
                                       hyperlipidemia, migraines, hernia, and kidney stones to be non-severe impairments because these
                                  23
                                       conditions had either been resolved, improved and stabilized, or had little effect on Burnham’s
                                  24
                                       overall functioning. Id. at 20. Additionally, the ALJ noted that allegations of chronic fatigue and
                                  25
                                       pain were symptoms rather than independent impairments, that allegations of sciatica were
                                  26
                                       “encapsulated by a discussion of spinal disorder,” and allegations of dysthymic, obsessive-
                                  27
                                       compulsive, and nightmare disorders were addressed “under a discussion of depression and
                                  28
                                                                                          11
                                   1   anxiety.” Id.

                                   2             At the step three, the ALJ concluded that Burnham’s severe impairments did not meet or

                                   3   equal any listed impairments, specifically rejecting Listings 1.02, 1.04, 2.10, 12.04, and 12.06. Id.

                                   4   at 21–23.

                                   5             At step four, the ALJ determined that Burnham had the residual functional capacity to:

                                   6                    perform light work . . . with occasional balancing, stooping, and
                                                        crouching. The claimant can never kneel or crawl, or climb ramps and
                                   7                    stairs. The claimant can never climb ropes, ladders or scaffolds. The
                                                        claimant can have no exposure to high, exposed places or moving
                                   8                    mechanical parts. The claimant will have no exposure to extreme
                                                        cold, heat or humidity; no exposure to hazards such as heights or
                                   9                    moving machinery; or exposure to atmospheric conditions such as
                                                        smoke, fumes, odors, dusts, gases or poor ventilation beyond a level
                                  10                    typically found in an indoor work environment such as an office, retail
                                                        store or laundromat. The claimant would require a moderate noise
                                  11                    intensity level. The claimant can understand, remember and carry out
                                                        simply instructions and make simple work[-]related decisions. The
                                  12                    claimant can tolerate occasional interaction with coworkers and the
Northern District of California
 United States District Court




                                                        public.
                                  13

                                  14   Id. at 22–23.

                                  15             At step five, the ALJ found that there was no past relevant work that Burnham could

                                  16   perform at the “substantial gainful activity” level. Therefore, she went on to address whether

                                  17   “there are jobs that exist in significant numbers in the national economy that [Burnham] can

                                  18   perform.” AR 28. The ALJ credited the VE’s testimony that occupations such as a marker (with

                                  19   271,000 jobs nationally), an assembler (with 16,000 jobs nationally), and an office helper (with

                                  20   33,000 jobs nationally) were available for someone with Burnham’s background and RFC. Id.

                                  21   With this finding, the ALJ concluded that Burnham was not disabled from January 2013 to the

                                  22   date of September 29, 2016, when the ALJ issued her decision, denying both the DIB and SSI

                                  23   applications. Id. at 28–29.

                                  24        G.      Contentions of the Parties
                                  25             Burnham argues that the ALJ erred at step four of the disability analysis, finding an RFC

                                  26   that does not accurately reflect Burnham’s actual limitations, and that as a result she also erred at

                                  27   step five in finding him not disabled. In particular, he contends the ALJ erred by: (1) improperly

                                  28   rejecting the opinion of Dr. Akar, who was a treating physician, as to his physical limitations; (2)
                                                                                          12
                                   1   failing to properly consider the effects that Burnham’s obesity had on his other medical

                                   2   conditions, as required under Soc. Sec. Ruling (“SSR”) 02-1p; (3) failing to properly assess

                                   3   Burnham’s credibility with respect to his mental health impairments; and (4) improperly rejecting

                                   4   all of Burnham’s GAF scores. The Commissioner argues that no legal errors were committed and

                                   5   that if there were any legal errors, they were harmless. The Commissioner further contends the

                                   6   denial of Burnham’s applications was supported by substantial evidence.

                                   7   III.        ANALYSIS
                                   8          A.      Legal Standard
                                   9               District courts have jurisdiction to review a final decision of the Commissioner and have

                                  10   the power to affirm, modify, or reverse the Commissioner’s decision, with or without remanding

                                  11   for further hearing. 42 U.S.C. § 405(g); see also 42 U.S.C. § 1383(c)(3). When reviewing the

                                  12   Commissioner’s decision, the Court takes as conclusive any findings of the Commissioner which
Northern District of California
 United States District Court




                                  13   are free from legal error and supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial

                                  14   evidence is “such evidence as a reasonable mind might accept as adequate to support a

                                  15   conclusion,” and it must be based on the record as a whole. Richardson v. Perales, 402 U.S. 389,

                                  16   401 (1971). “‘Substantial evidence’ means more than a mere scintilla,” id., but “less than a

                                  17   preponderance.” Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir.

                                  18   1988) (citation omitted). Even if the Commissioner’s findings are supported by substantial

                                  19   evidence, the decision should be set aside if proper legal standards were not applied when

                                  20   weighing the evidence. Benitez v. Califano, 573 F.2d 653, 655 (9th Cir. 1978) (quoting Flake v.

                                  21   Gardner, 399 F.2d 532, 540 (9th Cir. 1978)). In reviewing the record, the Court must consider

                                  22   “both the evidence that supports and the evidence that detracts from the Commissioner’s

                                  23   conclusion.” Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing Jones v. Heckler, 760

                                  24   F.2d 993, 995 (9th Cir. 1985)).

                                  25               Although the Court may “review only the reasons provided by the ALJ in the disability

                                  26   determination and may not affirm the ALJ on a ground upon which [the ALJ] did not rely,” see

                                  27   Garrison v. Colvin, 759 F.3d 995, 1010 (2014), “harmless error analysis applies in the social

                                  28   security context.” Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015). Thus, where it is clear
                                                                                           13
                                   1   that the ALJ’s error caused no prejudice to the claimant, the Commissioner’s decision should be

                                   2   affirmed. See McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011). On the other hand, “where

                                   3   the circumstances of the case show a substantial likelihood of prejudice, remand is appropriate so

                                   4   that the agency can decide whether reconsideration is necessary.” Id. Further, under “rare

                                   5   circumstances,” remand for calculation and award of benefits, rather than for further proceedings,

                                   6   may be appropriate. Garrison, 759 F.3d at 1019-1021.

                                   7        B.      The ALJ Erred in Rejecting Dr. Akar’s Opinion
                                   8                  1. Background
                                   9             In July 2016, Burnham was treated by Dr. Erin Akar at the Sonoma Valley Community

                                  10   Health Center, where Burnham received a significant portion of his health care. See AR 1034-

                                  11   1035, 1037-1057. Burnham was first seen by Dr. Akar on July 18, 2016, and her treatment notes

                                  12   from that visit are extensive, including a review of Burnham’s family, medical, environmental and
Northern District of California
 United States District Court




                                  13   social history, a list of current medications and a description of Burnham’s symptoms, as well as

                                  14   Dr. Akar’s findings from her physical examination of Burnham. See AR 1037-1046. Dr. Akar

                                  15   described Burnham’s “present illness” as hypertension, gout and depression. AR 1037. Her note

                                  16   reflects that the formal diagnosis for “gout” was “acute gouty arthropathy” and that the onset date

                                  17   for this diagnosis was October 3, 2012. AR 1039-1040. In her “assessment” she described it as

                                  18   “[c]hronic gout of multiple sites, unspecified cause.” AR 1045. She described Burnham’s

                                  19   symptoms as including “[b]ack pain, [j]oint pain [and] [j]oint tenderness.” AR 1044. In addition,

                                  20   she observed that Burnham had the following psychiatric symptoms: “Anxiety, [d]ifficulty

                                  21   concentrating, [f]eeling down, depressed or hopeless (several days), [l]ittle interest or pleasure in

                                  22   doing things (several days), [r]acing thoughts.” AR 1043. She noted that his weight was 296.5

                                  23   pounds and that he had a BMI7 of 46.26. AR 1044. Dr. Akar ordered a comprehensive metabolic

                                  24   panel, lipid profile and uric acid serum to be performed and refilled his prescriptions, continuing

                                  25   him on all of his medications at the same dose (allopurinol 300 mg. tablet, benazepril 20 mg.

                                  26
                                  27   7
                                        “[Body Mass Index (“BMI”)] is the ratio of an individual’s weight in kilograms to the square of
                                  28   his or her height in meters (kg/m2).” Titles II & XVI: Evaluation of Obesity, SSR 02-1P (S.S.A.
                                       Sept. 12, 2002).
                                                                                        14
                                   1   tablet, colchicine-probene cid 0.5 mg.-500 mg tablet, metoprolol succinate ER 100 mg. tablet,

                                   2   trazadone 50 mg. tablet, Zoloft 50 mg. tablet). AR 1045-1046.

                                   3          On July 19, 2016 Dr. Akar had the clinic contact Burnham to inform him of his lab results

                                   4   and that because of “persistently elevated blood fat levels” he needed to take a statin medication,

                                   5   for which she had called in a prescription. AR 1048.

                                   6          On July 29, 2016, Burnham had another appointment with Dr. Akar. AR 1034-1035,

                                   7   1050, 1052-1057. The notes from this visit list only “hyperlipidemia” as the “present illness” and

                                   8   states that that problem “has improved.” AR 1052. However, gout and depression are still

                                   9   included in the list of Burnham’s symptoms. AR 1055-1056. Dr. Akar’s notes also reflect that a

                                  10   follow-up appointment was scheduled to occur in two months.

                                  11          On July 29, 2016 Dr. Akar also completed a form entitled “Medical Opinion Re: Ability to

                                  12   Do Work-Related Activity (Physical).” AR 1034. In it, Dr. Akar listed the following limitations
Northern District of California
 United States District Court




                                  13   that she attributed to Burnhams “chronic gouty arthritis of multiple joints” and “BMI 46”:

                                  14   maximum ability to lift and carry on an occasional basis less than ten pounds; maximum ability to

                                  15   lift and carry on a frequent basis less than ten pounds; maximum ability to stand and walk during

                                  16   an eight-hour day less than two hours; maximum ability to sit during an eight-hour day less than

                                  17   two hours; needs to alternate between sitting, standing and walking to relieve discomfort and can

                                  18   only sit 30 minutes before needing to change position or stand for 15 minutes before needing to

                                  19   change position and must walk around every 15 minutes and be allowed to alternate between

                                  20   sitting, standing at walking at will; needs to lie down at unpredictable intervals two to three times

                                  21   in an eight-hour day; can twist and stoop occasionally and can never crouch, climb ladders or

                                  22   stairs. AR 1034-1035. Dr. Akar also stated that Burnham cannot kneel, crawl or balance and

                                  23   found that Burnham had certain environmental limitations. AR 1035. Finally, she found that

                                  24   Burnham was likely to miss more than four days a month of work due to his impairments. Id.

                                  25          The ALJ gave Dr. Akar’s opinions “little weight” and declined to adopt many of the

                                  26   limitations listed on the work-related activity form Dr. Akar had completed for Burnham. AR 22,

                                  27   26. In particular, the ALJ included no limitations in Burnham’s RFC regarding the time he could

                                  28   sit or stand or his need to alternate between sitting, standing and walking; nor did she include a
                                                                                         15
                                   1   limitation related to his need to lie down two to three times a day. See AR 22. ALJ Kolikowski

                                   2   also did not accept Dr. Akar’s opinion that Burnham would likely miss more than four days a

                                   3   month of work due to his impairments. The ALJ offered the following reasons for rejecting Dr.

                                   4   Akar’s opinions:
                                                     [Dr. Akar’s] opinion is overly restrictive and is not supported by
                                   5                 medical evidence. The medical record shows that the claimant only
                                                     underwent conservative and intermittent treatment for his gout, and
                                   6                 that medication was effective in managing this impairment. [AR 884,
                                                     974, 978, 1037]. Her opinion is also inconsistent with the minimal
                                   7                 objective medical tests on file, all of which indicated normal to mild
                                                     loss of functioning. [AR 898, 925, 986]. In addition, the claimant
                                   8                 reported that he continued to work 35 hours a week. [AR 933]. This
                                                     suggests that Dr. Akar based her opinion on subjective allegations
                                   9                 rather than objective evidence, and therefore it receives little weight.
                                  10   AR 26.

                                  11            Burnham argues in his summary judgment motion that the reasons offered by the ALJ for

                                  12   giving little weight to Dr. Akar’s opinions are insufficient under the standards that govern
Northern District of California
 United States District Court




                                  13   opinions of treating physicians. He further contends he was prejudiced by the error because the

                                  14   ALJ improperly failed to incorporate limitations into his RFC which would have precluded him

                                  15   from working in the occupations that were the basis for finding him not disabled at step five.

                                  16                 2. Legal Standards Governing Opinions of Treating Physicians
                                  17            “Cases in this circuit distinguish among the opinions of three types of physicians: (1) those

                                  18   who treat the claimant (treating physicians); (2) those who examine but do not treat the claimant

                                  19   (examining physicians); and (3) those who neither examine nor treat the claimant (nonexamining

                                  20   physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995), as amended (Apr. 9, 1996).

                                  21   “[T]he opinion of a treating physician is . . . entitled to greater weight than that of an examining

                                  22   physician, [and] the opinion of an examining physician is entitled to greater weight than that of a

                                  23   non-examining physician.” Garrison, 759 F.3d at 1012. “‘If a treating or examining doctor’s

                                  24   opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by providing

                                  25   specific and legitimate reasons that are supported by substantial evidence.’” Id. (quoting Lester,

                                  26   81 F.3d at 830). In Garrison, the Ninth Circuit explained that “[t]his is so because, even when

                                  27   contradicted, a treating or examining physician’s opinion is still owed deference and will often be

                                  28   ‘entitled to the greatest weight . . . even if it does not meet the test for controlling weight.’” Id.
                                                                                           16
                                   1   (quoting Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007)).

                                   2          An ALJ can satisfy the “substantial evidence” requirement by “setting out a detailed and

                                   3   thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,

                                   4   and making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). “The ALJ must do

                                   5   more than state conclusions. He must set forth his own interpretations and explain why they, rather

                                   6   than the doctor’s, are correct.” Id. (internal quotations and citation omitted).

                                   7                3. Discussion
                                   8          Because Dr. Akar is a treating physician and her opinions with respect to Burnham’s

                                   9   physical limitations are contradicted by the opinions of CE Dr. Sitenga-Kako (who examined

                                  10   Burnham) and Dr. Hanna (who performed a record review but did not examine Burnham), the ALJ

                                  11   could reject Dr. Akar’s opinions only if she provided specific and legitimate reasons that are

                                  12   supported by substantial evidence. The Court finds that she did not meet that standard.
Northern District of California
 United States District Court




                                  13          The ALJ’s first reason for assigning “little weight” to Dr. Akar’s assessment was that the

                                  14   “overly restrictive” findings were “not supported by medical evidence.” AR at 26. The

                                  15   Commissioner contends this is a specific and legitimate reason for giving Dr. Akar’s opinions

                                  16   little weight because, among other things, the limitations found by Dr. Akar are inconsistent with

                                  17   her own treatment notes. Defendant’s Motion for Summary Judgment at 6. The ALJ pointed to

                                  18   only one example of this, citing page 1037 of the Administrative Record in support of her

                                  19   conclusion that Burnham “only underwent conservative and intermittent treatment for his gout,

                                  20   and . . . medication was effective in managing this impairment.” AR 26. This is a page from Dr.

                                  21   Akar’s notes of Burnham’s July 18, 2016 visit. Although Dr. Akar states on that page that

                                  22   Burnham’s gout was “controlled on allopurinol,” she also states in her notes of the same visit that

                                  23   Burnham’s symptoms included “back pain, joint pain, [and] joint tenderness.” AR 1044. There is

                                  24   nothing in Dr. Akar’s notes that suggests that in using the word “controlled” Dr. Akar meant that

                                  25   Burnham did not suffer from these symptoms when on his prescribed medications. In fact, her

                                  26   notes clearly state the opposite.

                                  27          The Court also rejects the Commissioner’s reliance on Dr. Akar’s statement in her notes of

                                  28   the July 29, 2016 visit that Burnham had “improved.” Id. (citing AR 1052). This statement is
                                                                                         17
                                   1   under the heading “hyperlipidemia” and clearly related to that condition rather than to the gout and

                                   2   BMI upon which Dr. Akar explicitly based her findings as to Burnham’s limitations in the work-

                                   3   related activity form. AR 1052. The Court also notes that the ALJ did not cite to this statement in

                                   4   her decision and it is not clear that she relied on it. Even assuming she did, there is nothing in Dr.

                                   5   Akar’s treatment notes that provides a legitimate reason for giving her opinions in the work-

                                   6   related activity form little weight.

                                   7           Likewise, the ALJ’s reliance on the medical record as a whole as a basis for rejecting Dr.

                                   8   Akar’s opinions is not a specific and legitimate reason for rejecting Dr. Akar’s opinions and is not

                                   9   supported by substantial evidence. First, the ALJ relied on the report of CE Dr. Sitenga-Kako in

                                  10   support of her conclusion that Burnham’s treatment was “conservative” and his symptoms well-

                                  11   controlled by medication. That reliance was misplaced. AR 26 (citing AR 884). As a

                                  12   preliminary matter, the ALJ herself gives the opinions of Dr. Sitenga-Kako little weight, casting
Northern District of California
 United States District Court




                                  13   doubt on whether the opinions of that CE could ever constitute a legitimate basis for rejecting Dr.

                                  14   Akar’s opinions. See AR 25 (stating that “the opinion of consultative examiner and internal

                                  15   medicine specialist Christina Kako, M.D., receives little weight” and finding that Sitenga-Kako

                                  16   “overestimates the claimant’s level of functioning”). Even assuming they could, however, the

                                  17   Court finds that the report of this CE is not, in fact, a legitimate reason for rejecting Dr. Akar’s

                                  18   opinions.

                                  19           On the page cited by the ALJ, Dr. Sitenga-Kako provides a brief overview of Burnham’s

                                  20   treatment history and implies that his gouty arthritis is not particularly serious because he is “not

                                  21   on any immunosuppressive medications [or] disease modifying rheumatic arthritic drugs.” AR

                                  22   884. To the extent that ALJ Krolikowski relied on the CE’s description of Burnham’s treatment

                                  23   history to conclude that Burnham’s treatment was “intermittent” and “conservative” she had no

                                  24   rational basis for such reliance as Dr. Sitenga-Kako made clear that she was not provided with –

                                  25   and had not reviewed – any of Burnham’s medical records. AR 884. Even more disturbing, Dr.

                                  26   Sitenga-Kako had no idea of Burnham’s actual diagnosis and was under the impression that he

                                  27   was not diagnosed with gout. See AR 884 (“[h]e apparently was diagnosed two years ago at

                                  28   UCSF with some type of inflammatory arthritis versus gout.”). Her misunderstanding concerning
                                                                                         18
                                   1   Burnham’s diagnosis may explain her suggestion that his impairment was not serious because he

                                   2   was not on certain arthritis medications, a conclusion that which ALJ Krowlikowski appears to

                                   3   have taken at face value even though it is not supported by any medical evidence in the record.

                                   4   See AR 24 (ALJ Krowlikowski pointing to the observation of Dr. Sitenga-Kako that “the claimant

                                   5   was not on any immunosuppressive medication for rheumatic or arthritic drugs, and that he had

                                   6   received very little recent treatment” in support of her conclusion that Burnham’s physical

                                   7   impairments were not as severe as he claimed). In sum, it is clear that Dr. Sitenga-Koko did not

                                   8   have sufficient information to offer any reliable opinion about whether Burnham’s treatment had

                                   9   been conservative or his gouty arthritis (a diagnosis of which she was unaware) was well-

                                  10   controlled and that the ALJ erred in relying on her opinions.

                                  11          Next, the ALJ cites two notes from a March 30, 2015 visit to Dr. Carol Ahern, at the

                                  12   Sonoma Valley Community Health Center, that Burnham’s condition had improved with respect
Northern District of California
 United States District Court




                                  13   to his gout. AR 974, 978. The notes from that visit, however, reflect that the “improvement” was

                                  14   relative to a period when Burnham was “bedridden due to widespread gout a few years ago.” AR

                                  15   974. The fact that Burnham had improved relative to a time when he had not been able to

                                  16   ambulate at all is not a specific and legitimate reason for concluding that he had improved to such

                                  17   a degree that he had no limitations on his ability to sit or stand for extended periods of time, or that

                                  18   he would not need to miss at least four days a month of work, as the ALJ’s rejection of Dr. Akar’s

                                  19   opinions suggests she concluded. Furthermore, in the same visit Dr. Ahern noted that Burnham

                                  20   continued to suffer “persistently” from lower back pain and that his symptoms are aggravated by

                                  21   sitting. AR 974.

                                  22          ALJ Krowlikowski also cited AR 898, 925 and 986 as evidence of “objective medical

                                  23   tests” that supported her conclusion that Dr. Akar’s opinions were entitled to little weight. This

                                  24   reason also falls short. Two of the tests were hearing tests. See AR 898, 925. Dr. Akar offered no

                                  25   opinions related to Burnham’s hearing, however, and did not opine that he had any limitations

                                  26   based on his hearing. ALJ Krowlikowski offers no explanation for why she found these hearing

                                  27   tests relevant to Dr. Akar’s opinions about Burnham’s limitations related to sitting, standing and

                                  28   lying down, or her opinion about how many days a month he would need to miss work. The third
                                                                                         19
                                   1   “test” cited by ALJ Krowlikowski was lab results related to Burnham’s hyperlipidemia, a

                                   2   condition that the ALJ found to be non-severe and about which Dr. Akar had expressed no

                                   3   opinions. See AR 986. In other words, the test results that ALJ Krowlikowski relied upon have

                                   4   no relevance whatsoever to the opinions of Dr. Akar that the ALJ did not credit and do not provide

                                   5   a legitimate reason for rejecting Dr. Akar’s opinions.

                                   6          The Commissioner also argues that the ALJ sufficiently justified her decision to give Dr.

                                   7   Akar’s opinions little weight based on Burnham’s activities. Defendant’s Motion for Summary

                                   8   Judgment at 6. In fact, the only activity the ALJ cited in connection with Dr. Akar’s opinions was

                                   9   Burnham’s work; in particular, the ALJ stated that Burnham “reported that he continued to work

                                  10   35 hours a week,” citing a treatment note by his therapist at Sonoma Valley Community Health

                                  11   Center, Mary Flett, reflecting that Burnham worked “3535” hours per week. See AR 933. The

                                  12   note was from a visit on April 8, 2015. AR 929. “Where the evidence is susceptible to more than
Northern District of California
 United States District Court




                                  13   one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must

                                  14   be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). Here, however, the ALJ’s

                                  15   interpretation of the ambiguous treatment note was not rational and therefore is not entitled to

                                  16   deference.

                                  17          ALJ Krowlikowski specifically found that Burnham “earned $2,2248 in 2013, $1,036 in

                                  18   2014, and did not have any earnings thereafter.” AR 18. As her decision was issued in late 2016

                                  19   it clearly encompassed 2015. Furthermore, the exhibit the ALJ relied upon with respect to the

                                  20   amount of Burnham’s yearly earnings included 2015 and reflects Burnham’s earnings in that year

                                  21   as “0”. AR 249. All the other evidence in the record also supports the conclusion that during the

                                  22   period of time at issue Burnham worked no more than ten hours a week. Burnham’s testimony at

                                  23   the 2016 hearing was that he worked very limited hours – only two to three times a week for

                                  24   between a half hour and three or four hours. AR 49. Another CE, Dr. Marinos, reported in 2014

                                  25   that Burnham worked 5-10 hours a week. AR 879. Similarly, a therapist who met with Burnham

                                  26   on August 1, 2016 reported that he worked ten hours a week. AR 1063. Indeed, aside from the

                                  27   April 8, 2015 treatment note, there is no evidence in the record that Burnham had worked more

                                  28   than ten hours a week at any time after his alleged onset date. Nor does ALJ Krowlikowski offer
                                                                                        20
                                   1   any explanation for interpreting the notation “3535” to mean 35 when that interpretation conflicted

                                   2   with all of the other evidence in the record and even her own findings with respect to his earnings.

                                   3   In short, ALJ Krowlikowski’s s reliance on a single notation that was an obvious typographical

                                   4   error to conclude that Burnham was working more than three times as many hours a week than is

                                   5   reflected in all the other evidence in the record was unreasonable and illegitimate and does not

                                   6   support her decision to give Dr. Akar’s opinions little weight.

                                   7           The Commissioner also points to evidence that Burnham sometimes exercises to show

                                   8   that the ALJ’s decision to give little weight to Dr. Akar’s opinions was legitimate and supported

                                   9   by substantial evidence. Defendant’s Motion for Summary Judgment at 6. The Commissioner

                                  10   cites a January 31, 2013 treatment note from UCSF stating that Burnham walked one mile a day

                                  11   seven days a week, see AR 911-912, and a series of later treatment notes reflecting a “sedentary”

                                  12   activity level, with Burnham getting 0 to five hours of exercise each week and exercising only two
Northern District of California
 United States District Court




                                  13   to three times a week. The Commissioner does not explain why the small amount of exercise

                                  14   reflected in these records, which does not appear to be inconsistent with Dr. Akar’s findings,

                                  15   justifies rejecting Dr. Akar’s opinions with respect to Burnham’s functional limitations.

                                  16   Therefore, to the extent the ALJ relied on Burnham’s exercise, this is not a legitimate reason to

                                  17   reject Dr. Akar’s opinions.

                                  18          With respect to Burnham’s other activities, the Court notes that ALJ Krowlikowski

                                  19   appeared to place significant weight on the observation of CE Dr. Sitenga-Kako that Burnham had

                                  20   reported working the night before the examination filming a meeting, despite her statement

                                  21   elsewhere in the decision that she placed “little weight” on Sitenga-Kako’s opinions. AR 24. In

                                  22   particular, the ALJ stated that Burnham “reported [to Sitenga-Kako] that he had worked standing

                                  23   and holding a camera for a few hours the night before the examination.” Id. (emphasis added).

                                  24   Yet Dr. Sitenga-Kako had stated that Burnham typically worked only “a couple” of hours at a time

                                  25   and there is no evidence in the record that Burnham worked longer than that on the night before

                                  26   his examination with the CE. AR 884. Nor is there any evidence in the record as to whether

                                  27   Burnham was able to take breaks periodically or alternate between sitting and standing that night.

                                  28   As evidence that Burnham worked “a couple of hours” is consistent with Dr. Akar’s opinion that
                                                                                        21
                                   1   he could not stand or sit for more than two hours at a time, the ALJ’s reliance on this activity

                                   2   (which she mischaracterized with respect to its length) does not provide a legitimate basis for

                                   3   rejecting Dr. Akar’s opinions as to Burnham’s limitations.

                                   4             For these reasons the Court finds that the ALJ erred in disregarding Dr. Akar’s opinion

                                   5   because the reasons offered were neither “specific and legitimate” nor supported by substantial

                                   6   evidence. See Ryan, 528 F.3d at 1198. The Court also finds that this error prejudiced Burnham

                                   7   because the ALJ omitted from his RFC limitations that would have precluded Burnham from the

                                   8   work that the ALJ found he could perform at Step Five.

                                   9        C.      The ALJ Erred in Failing to Properly Assess Burnham’s Obesity
                                  10                  1. Background
                                  11             Burnham’s medical records consistently reflect that his BMI has been in the “extreme

                                  12   obesity” range during the relevant time period.8 See AR 808 (BMI 46.39, October 3, 2012), 817
Northern District of California
 United States District Court




                                  13   (BMI 46.83, November 1, 2012), 831 (BMI 44.79, August 26, 2013), 836 (46.64, March 25,

                                  14   2014), 854 (BMI 45.61, July 9, 2014), 898 (BMI 45.99 February 6, 2015), 978 (BMI 46.46,

                                  15   March 30, 2015), 989 (BMI 46.69, April 28, 2015), 1021 ((BMI 46.12, December 28, 2015), 1044

                                  16   (BMI 46.26, July 18, 2016), 1056 (BMI 46.34, July 29, 2016). As discussed above, Dr. Akar

                                  17   specifically referenced Burnham’s obesity as one of the reasons for the limitations she found. In

                                  18   addition, a number of other health care providers expressly linked Burnham’s obesity to his other

                                  19   impairments. AR 820 (notes from November 7, 2012 visit to Sonoma Valley Community Health

                                  20   Center, noting in connection with obesity that Burnham has “multiple health issues including

                                  21   gout”), 913 (notes from January 31, 2013 UCSF visit state that Burnham “may have gout

                                  22   unrelated to congenital enzyme deficiency and related to diet, obesity, genetic predisposition

                                  23   etc.”), 904-905 (notes from February 11, 2015 visit to Sonoma Valley Community Health Center

                                  24   stating that Burnham was experiencing back and joint pain and that Burnham needed “weight

                                  25

                                  26   8
                                        “The Clinical Guidelines recognize three levels of obesity. Level I includes BMIs of 30.0-34.9.
                                  27   Level II includes BMIs of 35.0-39.9. Level III, termed ‘extreme’ obesity and representing the
                                       greatest risk for developing obesity-related impairments, includes BMIs greater than or equal to
                                  28   40. These levels describe the extent of obesity, but they do not correlate with any specific degree
                                       of functional loss.” Titles II & XVI: Evaluation of Obesity, SSR 02-1P (S.S.A. Sept. 12, 2002).
                                                                                         22
                                   1   reduction”), 986-990 (notes from April 28, 2015 visit to Sonoma Valley Community Health

                                   2   Center, observing that Burnham was experiencing persistent pain in mid and lower back, that pain

                                   3   is aggravated by sitting, standing, and walking, and recommending weight loss to address lower

                                   4   back pain). Finally, in addition to the joint pain and tenderness discussed above, the medical

                                   5   record includes numerous observations that Burnham was suffering from lower back pain and

                                   6   fatigue. See, e.g., AR 835 (fatigue), 854 (fatigue), 884 (back pain), 904 (back pain and fatigue),

                                   7   949 (fatigue), 1037 (fatigue), 1055 (back pain).

                                   8          In her decision, ALJ Krolikowski found that Burnham’s “morbid obesity” was a severe

                                   9   impairment at step 3. AR 19. She did not, however, address the impact of his obesity (if any) on

                                  10   his RFC. Similarly, the ALJ did not address Burnham’s “allegations of chronic fatigue and pain,”

                                  11   stating only that these were “symptoms rather than independent impairments” and providing no

                                  12   further discussion of how they might affect Burnham’s RFC. AR 20.
Northern District of California
 United States District Court




                                  13          In response to Burnham’s arguments that the ALJ erred by failing to consider the impact of

                                  14   his obesity on his limitations, the Commissioner argues that the ALJ satisfied her obligation by

                                  15   recognizing obesity as one of Burnham’s impairment at step three. Defendant’s Summary

                                  16   Judgment Motion at 3. The Commissioner further asserts that even if the ALJ did not expressly

                                  17   address Burnham’s obesity, there was no error because 1) the record does not reflect that Burnham

                                  18   has any limitations associated with his obesity; and 2) the ALJ considered the opinions of CEs

                                  19   who were aware of Burnham’s obesity.

                                  20                2. Discussion
                                  21          While obesity alone is not a qualifying disability under the Listings at step three, it

                                  22   remains classified as a “determinable impairment that can be the basis for a finding of disability”

                                  23   where it results in functional limitations that preclude the claimant from working. See 64 FR

                                  24   46122. SSR 02-01 offers the following guidance with respect to the ALJ’s consideration of

                                  25   obesity in determining a claimant’s RFC:
                                                       An assessment should also be made of the effect obesity has upon the
                                  26                   individual’s ability to perform routine movement and necessary
                                                       physical activity within the work environment. Individuals with
                                  27                   obesity may have problems with the ability to sustain a function over
                                                       time. As explained in SSR 96-8p (“Titles II and XVI: Assessing
                                  28                   Residual Functional Capacity in Initial Claims”), our RFC
                                                                                          23
                                                      assessments must consider an individual’s maximum remaining
                                   1                  ability to do sustained work activities in an ordinary work setting on
                                                      a regular and continuing basis. A “regular and continuing basis”
                                   2                  means 8 hours a day, for 5 days a week, or an equivalent work
                                                      schedule. In cases involving obesity, fatigue may affect the
                                   3                  individual’s physical and mental ability to sustain work activity. . . .
                                   4                  The combined effects of obesity with other impairments may be
                                                      greater than might be expected without obesity. For example,
                                   5                  someone with obesity and arthritis affecting a weight-bearing joint
                                                      may have more pain and limitation than might be expected from the
                                   6                  arthritis alone. . . .
                                   7   SSR 02-1p (footnote omitted). Where a claimant is obese, the ALJ has a special duty to “fully

                                   8   and fairly develop the record and to assure that the claimant’s interests are considered.” Celaya v.

                                   9   Halter, 332 F.3d 1177, 1183 (9th Cir. 2003) (holding that ALJ erred in failing to consider

                                  10   claimant’s obesity in assessing her ability to work); see also Jaroch v. Barnhart, 2004 WL

                                  11   1125050 (N.D. Cal.) (same).

                                  12          Here, the medical record is replete with evidence that Burnham’s obesity was linked to
Northern District of California
 United States District Court




                                  13   chronic pain and fatigue, and that his obesity, in combination with his chronic gout, resulted in

                                  14   specific functional limitations. As discussed above, Dr. Akar opined that Burnham’s obesity (in

                                  15   combination with his gouty arthritis) limited the length of time he could sit or stand, required that

                                  16   he lie down and rest several times in a day, and would result in at least four days a month of

                                  17   missed work. The ALJ did not include any of these limitations in Burnham’s RFC, however. Nor

                                  18   did she address his allegations of chronic pain and fatigue, which she dismissed on the basis that

                                  19   they were merely “symptoms.” The ALJ erred in failing to address the effect of Burnham’s

                                  20   obesity on his RFC.

                                  21          The Court also rejects the Commissioner’s argument that ALJ Krowlikowski did not err

                                  22   because she relied on the opinions of CEs Sitenga-Kako, Hanna and Amon, who were aware of

                                  23   Burnham’s obesity yet found that he could do medium work. As discussed above, the ALJ herself

                                  24   found that Dr. Sitenga-Kako’s opinions were entitled to little weight because she underestimated

                                  25   Burnham’s functional limitations. Dr. Hanna did not examine Burnham and while she

                                  26   acknowledges Burnham’s obesity she does not expressly address its impact on his functional

                                  27   limitations. AR 92-93. Further, it is apparent that Dr. Hanna simply relied on the opinion of Dr.

                                  28   Sitenga-Kako for her RFC. AR 93. The Commissioner’s reliance on Dr. Amon’s opinion is also
                                                                                         24
                                   1   misplaced as Dr. Amon, like Dr. Hanna, did not examine Burnham and relied on the opinions of

                                   2   Dr. Sitenga-Kako as to his functional limitations. AR 125-126. Certainly, neither of these CEs

                                   3   offered any explanation of their conclusions relating to Burnham’s functional limitations or

                                   4   addressed why they did not find that Burnham’s obesity resulted in the functional limitations listed

                                   5   by Dr. Akar. Consequently, reliance on the opinions of the CEs does not satisfy the ALJ’s

                                   6   obligation to consider the medical evidence of functional limitations caused by Burnham’s

                                   7   obesity. In any event, the ALJ did not, in fact, rely on the opinions of the CEs cited by the

                                   8   Commissioner in support of her RFC, stating in her decision that Burnham’s RFC was based on

                                   9   the opinions of only two of the CEs – Drs. Friedland and Marinos.      AR 27.

                                  10             The ALJ erred in failing to address the impact of Burnham’s obesity on his RFC and by

                                  11   failing to provide reasons for disregarding the opinion of Burnham’s treating physician with

                                  12   respect to the functional limitations associated with his obesity. The Court also finds that this error
Northern District of California
 United States District Court




                                  13   prejudiced Burnham because the ALJ omitted from his RFC limitations that would have precluded

                                  14   Burnham from the work that the ALJ found he could perform at step five.

                                  15        D.      The ALJ Erred in Assessing Burnham’s Mental Health Limitations
                                  16                  1. Background
                                  17             The record reflects that Burnham has struggled with depression and anxiety since he was

                                  18   an adolescent and has received treatment for those impairments, at least intermittently. See, e.g.,

                                  19   AR 342, 541, 581, 582, 583, 584, 585, 678, 687, 756, 880. Medical records from the first quarter

                                  20   of 2013 (the period that is relevant to Burnham’s DIB application) do not reflect that he sought

                                  21   treatment for his depression and anxiety during that period. In 2014, however, CE Marinos

                                  22   conducted a mental status examination and found that Burnham was “mildly anxious” and noted

                                  23   that he “complained of depressed mood, with sleep problems, ‘stress eating,’ (with weight gain,

                                  24   occasional crying episodes, problems with concentration, and feelings of hopelessness and

                                  25   worthlessness.” AR 880. She assigned him a GAF of 60 and concluded that Burnham could

                                  26   “understand and carry out simple job instructions, but may have mild/moderate difficulty

                                  27   interacting effectively with others and moderate difficulty maintaining concentration over the

                                  28   course of a normal work day and coping with stress in job setting.” AR 881. Some of Burnham’s
                                                                                         25
                                   1   medical providers also observed in 2014 that Burnham was anxious and/or depressed. See AR 845

                                   2   (note from 5/20/14 office visit that Burnham was experiencing anxiety), 851 (note from 7/9/2014

                                   3   that Burnham “detail[ed] depression but refuse[d] [Behavioral Health] referral”), AR 854 (note

                                   4   from same visit observing “[a]nxiety, [f]eeling down, depressed or hopeless”).

                                   5          On February 6, 2015, Burnham completed a depression screening at Sonoma Valley

                                   6   Community Health Center, obtaining a score that reflected “severe depression.” AR 892-897.

                                   7   Burnham was referred to therapist Mary Flett, who he began seeing for psychotherapy on April 8,

                                   8   2015. AR 929-936. In her notes of the April 8, 2015 visit, Flett noted that Burnham said his

                                   9   attorney told him to be seen at the clinic as part of his disability evaluation. AR 931. She stated

                                  10   that his “[p]rimary issue” was “acute anxiety experienced at high levels on a daily basis,” and that

                                  11   he had a “lifetime history of depression and anxiety and low cognitive functioning.” Id. Among

                                  12   other things, Flett noted that Burnham needed “prompting” with respect to activities of daily
Northern District of California
 United States District Court




                                  13   living, had “[p]oor motivation and adherence” with respect to his medications, that medication

                                  14   management was a “current need area,” that he could not “prioritize or implement time

                                  15   management,” and experienced “constant worries and feelings of being overwhelmed.” AR 934-

                                  16   945. She assigned a GAF of 35 and recommended that Burnham seek treatment in an intensive

                                  17   outpatient day treatment program where he could receive “skills training and behavioral

                                  18   management” in a “long-term setting.” AR 931, 935.

                                  19          Burnham’s next appointment with therapist Mary Flett was on April 20, 2015, when Flett

                                  20   observed “minimal progress.” AR 937. She noted a “[c]ontinued lack of motivation and inability

                                  21   to follow through.” Id. She also stated that Burnham had “not been able to sleep [the night before

                                  22   the appointment] because he was anxious about the appointment” and that she “[r]einforced [the]

                                  23   positive behavior of showing up and then staying through the whole session.” AR 938. Flett

                                  24   again listed his GAF as 35. AR 939.

                                  25          On May 11, 2015 Burnham had another appointment with Flett. AR 941-943. Flett

                                  26   observed that Burnham had seen a psychiatrist and was “now taking Zoloft with good effect.”9

                                  27
                                       9
                                  28     The Court has found no records of any visits with a psychiatrist during this period but presumes
                                       this is because the record is incomplete and not that Burnham did not see one given that Flett
                                                                                         26
                                   1   AR 941. She noted that Burnham’s mood was “engaging” and that “tics were present for most of

                                   2   [the] session, but without [the] frequency and intensity of previous sessions.” AR 941. Flett noted

                                   3   that Burnham still had difficulty with activities of daily living and the primary goal of treatment

                                   4   continued to be to significantly reduce anxiety, but the focus of treatment was expanded to address

                                   5   sleep hygiene and “OCD-like” symptoms. AR 942. Flett noted that Burnham’s GAF was 50 at

                                   6   this visit. AR 943.

                                   7          The next visit with Flett reflected in the administrative record was on June 29, 2015. AR

                                   8   945-948. At this visit Flett noted “some progress,” with an “improved mood,” but she also noted

                                   9   that Burnham’s mood continued to be “dysthymic most of the day, every day” and that he

                                  10   continued to have “anxious thoughts,” though he “tolerated them better.” AR 945-946. Burnham

                                  11   reported an “expanding social network” but that he “[r]emain[ed] fatigued after social

                                  12   interactions.” AR 946. Burnham’s GAF remained at 50. AR 947.
Northern District of California
 United States District Court




                                  13          Burnham saw Flett again for a follow-up on August 26, 2015. AR 949-952. She wrote that

                                  14   Burnham “present[ed] with anxious/fearful thoughts, compulsive thoughts, depressed mood,

                                  15   difficulty concentrating, diminished interest or pleasure, excessive worry, fatigue and feelings of

                                  16   guilt.” AR 949. Flett wrote that Burnham arrived late for his appointment, noting that he “needed

                                  17   to overcome his anxious distress just to make the appointment.” AR 950. Flett observed that

                                  18   Burnham’s mood was “depressed” and characterized by despondency, despair, and/or moroseness

                                  19   or ‘empty mood.’” Id. She noted that his depression was “regularly worse in the morning” and

                                  20   that he was waking up at least two hours before his usual time. A GAF of 50 continued to be

                                  21   reflected on the treatment notes for this visit. AR 951.

                                  22          Burnham’s next appointment with Flett was on November 11, 2015.10 In her notes of this

                                  23   visit, Flett wrote that Burnham “returns after four months.” AR 954. In fact, the medical records

                                  24   of Burnham’s appointments with Flett reflect that this was inaccurate as Burnham had seen her on

                                  25   August 26, 2015, that is, two and a half months before. Flett observed that Burnham’s symptoms

                                  26   had worsened and that he was experiencing “anxious/fearful thoughts, depressed mood, difficulty

                                  27

                                  28   makes clear that the prescription for Zoloft came from a psychiatrist.

                                                                                        27
                                   1   concentrating, difficulty falling asleep, difficulty staying asleep, diminished interest or pleasure,

                                   2   excessive worry, fatigue, feelings of guilt, increased libido and poor judgment.” AR 953. She

                                   3   further noted that Burnham’s depression was “aggravated by conflict or stress, lack of sleep and

                                   4   traumatic memories” and that his depression was “associated with chronic pain.” Id. Flett noted

                                   5   that since his last appointment with her Burnham had “decompensated” and that his isolation was

                                   6   “extreme.” AR 954. She observed an “inability to engage with others.” Id. She also observed a

                                   7   “[d]ramatic increase in intensity of depression and anxious distress.” Id. Flett revised his GAF to

                                   8   35. AR 955.

                                   9           Burnham saw Flett again on November 16, 2015, when his mood had improved, though he

                                  10   continued to present with “anxious/fearful thoughts, excessive worry and feelings of guilt.” AR

                                  11   957-958. Flett revised his GAF to 45. AR 959. Flett assigned the same GAF at his next

                                  12   appointment, on November 23, 2015. AR 963. At his appointment the following week, on
Northern District of California
 United States District Court




                                  13   November 30, 2015 Flett found some improvement, moving his GAF to 50, and opined that

                                  14   Burnham had “stabilized.” AR 965-967.

                                  15           On December 14, 2015, Flett observed only “minimal progress” and noted that Burnham

                                  16   presented with “anxious/fearful thoughts, compulsive thoughts and excessive worry.” AR 969.

                                  17   She noted that Burnham reported “increased socialization, but continue[d] to experience

                                  18   debilitating social anxiety in almost all situations.” AR 970.11

                                  19           There are no further records of appointments with Flett and notes from an intake visit on

                                  20   August 1, 2016 reflect that Burnham was last seen by Flett in January 2016. AR 1061. At the

                                  21   hearing, Burnham testified that Flett had left the clinic and he was trying to find a new therapist.

                                  22   AR 55. He also testified at the hearing that he was seeing a psychologist. Id. The notes from the

                                  23   August 1, 2016 intake visit reflect that Burnham was referred to Neurological Associates for a

                                  24   psychological assessment and a new therapist, and to a psychiatrist named Dr. Mall for medication

                                  25   management, however there are no records from those providers in the administrative record. AR

                                  26   1062.

                                  27
                                       11
                                  28     No GAF was listed for this visit and it appears that the last page of the report is missing from
                                       the record.
                                                                                       28
                                   1          In addressing Burnham’s mental impairments, ALJ Krolikowski found that Burnham’s

                                   2   “medically determinable impairments could reasonably be expected to cause the alleged

                                   3   symptoms” but concluded that the medical records did not support “the alleged severity of

                                   4   [Burnham’s] depression and anxiety.” AR 24. The ALJ offered the following reasons for her

                                   5   conclusions:
                                                      He testified that he has difficulties in crowds. However, mental status
                                   6                  examinations from August 2013 through July 2016 indicate that the
                                                      claimant maintained normal cognitive functioning.             Medical
                                   7                  providers consistently noted that the claimant was oriented, with
                                                      normal insight, judgment, and an appropriate mood and affect
                                   8                  (Exhibit 5F/26, 31, 40; 10F/52; 12F/9). Moreover, in April 2015, the
                                                      claimant reported that he continued to work 35 hours a week and
                                   9                  wanted to work as much as he was able for his uncle (Exhibit 10F/7).
                                                      In addition, the claimant’s symptoms improved with treatment. For
                                  10                  example, the claimant began treatment at Sonoma Valley Community
                                                      Health Center in April 2015. In May 2015, he was already
                                  11                  demonstrating positive effects from medication, as his mood was
                                                      engaging and tics had decreased (Exhibit 10F/15). Medical providers
                                  12                  observed that the claimant’s mood was brighter and more positive,
Northern District of California
 United States District Court




                                                      further remarking that his thought processes, motor activity, and
                                  13                  behavior had notable positive changes (Exhibit 10F/16). In June
                                                      2015, the claimant reported that he had expanded his social network,
                                  14                  indicating that he was overcoming his social difficulties (Exhibit
                                                      10F/20). Although his symptoms worsened in November2015, this
                                  15                  was due to a 4-month cessation in treatment (Exhibit 10F/28). After
                                                      restarting treatment, his symptoms improved significantly (Exhibit
                                  16                  10F/32), and by December 2015, he again reported increased
                                                      socialization.
                                  17
                                                      The claimant’s testimony regarding to [sic] gaps in treatment is
                                  18                  inconsistent with treatment records, particularly in light of the
                                                      positive benefits that treatment has provided. The claimant testified
                                  19                  that he did not continue to pursue mental health treatment because he
                                                      is not good with scheduling doctor’s appointments. This is not
                                  20                  consistent with his ability to schedule medical appointments for his
                                                      physical impairments, which was also at Sonoma Valley Community
                                  21                  Health Center. In addition, the claimant appears to have pursued
                                                      mental health treatment for reasons other than to resolve impairments.
                                  22                  April 2015 treatment notes show that the claimant’s attorney had told
                                                      him to be seen at the clinic as part of his disability evaluation (Exhibit
                                  23                  10F/5). In August 2016, when the claimant again began a counseling
                                                      program at Sonoma Valley Health Center, he again requested a
                                  24                  disability evaluation after a referral by his lawyer (Exhibit 12F/27).
                                  25   AR 25-26.

                                  26          The ALJ went on to find that the opinion of CE Dr. Marinos was entitled to “great weight”

                                  27   with respect to Burnham’s mental impairments during the period relevant to Burnham’s DIB

                                  28   application (January 1, 2013 to March 30, 2013) but gave her opinion only partial weight as to the
                                                                                         29
                                   1   SSI application based on medical records showing that Burnham became more diligent in seeking

                                   2   treatment in 2015 and suggesting that at that point Burnham had “greater limitations in social

                                   3   functioning.” AR 25. The ALJ gave little weight to the GAF scores on the basis that “GAF scores

                                   4   only represent a brief snapshot of the claimant’s functioning and are not representative of his

                                   5   functioning over an extended period.” AR 26. The ALJ gave “partial weight” to the opinion of H.

                                   6   Barrons, Psy.D, noting that she performed only a record review. AR 26, 90. Finally, the ALJ

                                   7   gave significant weight to the opinions of CE Myles Friedland regarding Burnham’s mental

                                   8   impairments. AR 27. The ALJ concluded that the functional limitations found by this CE – that

                                   9   Burnham “could sustain concentration for simple one and two-step mental tasks, could maintain

                                  10   the social demands of a work-like setting involving limited contact with co-workers and the

                                  11   general public, and could adapt to changes in a work-like setting involving simple mental tasks

                                  12   and limited social contact only” – were consistent with Burnham’s “recent mental health treatment
Northern District of California
 United States District Court




                                  13   that shows more restricted social functioning.” Id.

                                  14          In his summary judgment motion, Burnham contends the ALJ erred by not crediting his

                                  15   allegations of more severe functional limitations than were included in his RFC, including his

                                  16   inability to maintain a routine work schedule, inability to work in close proximity with co-workers

                                  17   or the public, inability to follow multi-level instructions, inability to deal with the stress of a work

                                  18   environment, inability to stay on task and inability to maintain attention and concentration.

                                  19   Plaintiff’s Summary Judgment Motion at 15-16. Burnham contends the ALJ cherry-picked

                                  20   isolated statements in the record, or even misrepresented notes in the record, to suggest that his

                                  21   functional limitations are less severe than the medical record actually shows, and that she

                                  22   disregarded evidence that supported the conclusion that he was more severely impaired than is

                                  23   reflected in his RFC. He also argues that the reasons offered by the ALJ for discounting his

                                  24   allegations were not “specific, clear and convincing” as is required where there is objective

                                  25   medical evidence of an underlying impairment and there is no finding that the claimant is

                                  26   malingering. Id. at 21 (citing Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009)). Finally, he

                                  27   contends it was improper for the ALJ to dismiss out of hand all of his GAF scores. Id. at 22-25.

                                  28          The Commissioner contends the ALJ’s RFC with respect to Burnham’s mental
                                                                                         30
                                   1   impairments is supported by substantial evidence and that she properly found that his impairments

                                   2   were not as severe as he alleged based on the opinions of the CEs who addressed Burnham’s

                                   3   mental limitations. Defendant’s Motion for Summary Judgment at 7. The Commissioner further

                                   4   asserts that the ALJ was entitled to disregard the GAF scores. Id. at 8-9.

                                   5                2. Discussion
                                   6          “[T]he ALJ is responsible for determining credibility, resolving conflicts in medical

                                   7   testimony, and for resolving ambiguities.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)

                                   8   Reddick, 157 F.3d at 722 (9th Cir. 1998). “The ALJ’s findings, however, must be supported by

                                   9   specific, cogent reasons.” Id. “In evaluating the credibility of a claimant’s testimony regarding

                                  10   subjective [symptoms], an ALJ must engage in a two-step analysis.” Vasquez v. Astrue, 572 F.3d

                                  11   586, 591 (9th Cir. 2009) (citation omitted); see also Molina v. Astrue, 674 F.3d 1104, 1112 (9th

                                  12   Cir. 2012). “First, the ALJ must determine whether the claimant has presented objective medical
Northern District of California
 United States District Court




                                  13   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  14   other symptoms alleged.” Ligenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (internal

                                  15   quotation marks and citation omitted); see also Molina, 674 F.3d at 1112. “Second, if the claimant

                                  16   meets this first test, and there is no evidence of malingering, the ALJ can reject the claimant’s

                                  17   testimony about the severity of her symptoms only by offering specific, clear and convincing

                                  18   reasons for doing so.” Ligenfelter, 504 F.3d at 1036 (internal quotation marks and citation

                                  19   omitted). “General findings are insufficient; rather, the ALJ must identify what testimony is not

                                  20   credible and what evidence undermines the claimant’s complaints.” Berry v. Astrue, 622 F.3d

                                  21   1228, 1234 (9th Cir. 2010) (quoting Lester, 81 F.3d at 834); Treichler v. Comm’r of Soc. Sec.

                                  22   Admin., 775 F.3d 1090, 1103 (9th Cir. 2014) (“Although the ALJ’s analysis need not be extensive,

                                  23   the ALJ must provide some reasoning in order for us to meaningfully determine whether the

                                  24   ALJ’s conclusions were supported by substantial evidence.”).

                                  25          Here, the ALJ found that Burnham’s “medically determinable impairments could

                                  26   reasonably be expected to cause the alleged symptoms,” and did not find that Burnham was

                                  27   malingering. AR at 23. The ALJ was therefore required to “offer[] specific, clear and convincing

                                  28   reasons” to reject Burnham’s testimony regarding the severity of his mental impairments. ALJ
                                                                                        31
                                   1   Krolikowski did not meet this standard.

                                   2          The ALJ’s first stated reason for rejecting the “alleged severity of [Burnham’s] depression

                                   3   and anxiety” was that “mental status examinations from August 2013 through July 2016 indicate

                                   4   that [Burnham] maintained normal cognitive functioning” and that “providers consistently noted

                                   5   that the claimant was oriented, with normal insight, judgment, and an appropriate mood and

                                   6   affect.” While the ALJ cited a handful of such notations by providers, she could only have

                                   7   concluded that Burnham’s providers consistently made such findings by ignoring large swaths of

                                   8   Burnham’s medical records (many of which are summarized above), especially with respect to the

                                   9   time period beginning in early 2015, when Burnham’s medical records reflect that his anxiety and

                                  10   depression had become more severe (as the ALJ herself acknowledged). The medical records of

                                  11   Burnham’s therapist, for example, are replete with notes reflecting that Burnham’s mood and

                                  12   affect were far from normal.
Northern District of California
 United States District Court




                                  13          Further, ALJ Krolikowski mischaracterizes the observations of some of the doctors in

                                  14   stating that they found that Burnham had normal cognitive function, normal insight and judgment

                                  15   and appropriate mood and affect. For example, the ALJ cited to a note by Dr. Ahern from a visit

                                  16   on March 30, 2015 in support of her statement based on a single notation that Burnham had

                                  17   “appropriate mood and affect.” AR 978. Yet the record of that visit also states that Burnham was

                                  18   “positive” for anxiety and depression, listed “depressive disorder” in his “Problem List” and noted

                                  19   that Burnham was going to be scheduling an appointment with Behavioral Health. AR 974-978.

                                  20   Indeed, as discussed above, Burnham’s mental health screening only a week later, and the notes of

                                  21   his visits with Flett during that period, showed that he was suffering from severe depression and

                                  22   acute anxiety at that time, as discussed above.

                                  23          The ALJ’s reliance on a treatment note from a visit with Dr. Akar on July 18, 2016 is even

                                  24   more misplaced. See AR 1044. A psychiatric note at AR 1044 (cited by the ALJ) seems to

                                  25   suggest that Dr. Akar found that Burnham had no psychological impairment, indicating that the

                                  26   exam was “normal” as to “psychiatric” issues and that Burnham was negative for a long list of

                                  27   symptoms, including anxiety, and had normal judgment and normal attention span and

                                  28   concentration. Id. Yet Dr. Akar’s notes from that visit, when read as a whole, present a very
                                                                                         32
                                   1   different picture. In summarizing Burnham’s “present illness” in her notes of the same visit, Dr.

                                   2   Akar stated that Burnham “presents with anxious/fearful thoughts, depressed mood, difficulty

                                   3   concentrating, diminished interest or pleasure, racing thoughts and restlessness . . . .” AR 1037.

                                   4   In the Review of Symptoms at AR 1043 (again, from the same visit) the note states that Burnham

                                   5   was “positive” for “[a]nxiety, [d]ifficulty concentrating, [f]eeling down, depressed or hopeless

                                   6   (several days), [l]ittle interest or pleasure in doing things (several days) [and] [r]acing thoughts.”

                                   7   AR 1044. And finally, just above the notation that the ALJ apparently relied upon, there is a

                                   8   separate entry for “psychiatric issues” with the comment “Anhedonia, Inappropriate mood and

                                   9   affect – depressed. Behavior is inappropriate for age. Forgetful. Hopelessness. Inappropriate

                                  10   affect – depressed.” AR 1044. The ALJ apparently ignored all of these statement by Dr. Akar, and

                                  11   offered no explanation for her decision to credit the single inconsistent statement in Dr. Akar’s

                                  12   notes rather than all of the other observations from the same appointment.
Northern District of California
 United States District Court




                                  13          In sum, the ALJ’s assertion that the record consistently showed that Burnham had normal

                                  14   cognitive function, normal insight and judgment and appropriate mood and affect is entirely

                                  15   inaccurate and is not a clear and convincing reason for finding that Burnham’s limitations are not

                                  16   as severe as he alleges.

                                  17          ALJ Krowlikowski also rejected Burnham’s allegations regarding the severity of his

                                  18   mental impairments based on her erroneous finding that Burnham had “reported that he continued

                                  19   to work 35 hours a week and wanted to work as much as he was able for his uncle.” AR 24. The

                                  20   ALJ relied on the same typographical error discussed above, reflecting that Burnham worked

                                  21   “3535” hours a week. AR 933. As discussed above, there was no rational basis for ALJ

                                  22   Krowlikowski’s interpretation of this note as evidence that Burnham worked 35 hours a week and

                                  23   her reliance upon this evidence in support of that finding is entitled to no deference. Moreover,

                                  24   her statement that Burnham “wanted to work as much as he was able” misrepresents the actual

                                  25   statement in the medical record upon which she relied, which states in full: “Works as much as

                                  26   he can for his Uncle, but is limited both physically and emotionally.” See id. (emphasis added).

                                  27   This sort of “cherry-picking” the record is improper.

                                  28          Next, the ALJ found that Burnham’s mental health impairments were not as severe as he
                                                                                         33
                                   1   alleged because they “improved with treatment,” pointing to notes from some of Burnham’s

                                   2   sessions with therapist Mary Flett in 2015 that his symptoms had improved. As discussed above,

                                   3   however, the medical records show that Burnham’s symptoms of depression and anxiety both

                                   4   improved and worsened, waxing and waning, between the time of his alleged onset date and the

                                   5   date of the ALJ’s decision. Even when receiving regular treatment for his depression and anxiety,

                                   6   Burnham’s symptoms were better in some weeks and worse in others, as the notes from his

                                   7   sessions with Flett reflect.

                                   8           The Ninth Circuit has cautioned that when evaluating mental health impairments, “it is

                                   9   error to reject a claimant’s testimony merely because symptoms wax and wane in the course of

                                  10   treatment.” Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). The court in Garrison

                                  11   explained:

                                  12                   Cycles of improvement and debilitating symptoms are a common
Northern District of California




                                                       occurrence, and in such circumstances it is error for an ALJ to pick
 United States District Court




                                  13                   out a few isolated instances of improvement over a period of months
                                                       or years and to treat them as a basis for concluding a claimant is
                                  14                   capable of working. Reports of “improvement” in the context of
                                                       mental health issues must be interpreted with an understanding of the
                                  15                   patient’s overall well-being and the nature of her symptoms. They
                                                       must also be interpreted with an awareness that improved functioning
                                  16                   while being treated and while limiting environmental stressors does
                                                       not always mean that a claimant can function effectively in a
                                  17                   workplace.
                                       Id. The ALJ in this case relied on isolated statements regarding “improvement” without
                                  18
                                       considering them in the broader context of Burnham’s mental health conditions and overall well-
                                  19
                                       being. And once again, ALJ Krowlikowski mischaracterized the record, stating that Burnham
                                  20
                                       “reported increased socialization” in December, AR at 25, but omitting the second half of the
                                  21
                                       sentence upon which she was apparently relying. See AR at 970 (“[Burnham] reports increased
                                  22
                                       socialization, but continues to experience debilitating social anxiety in almost all situations.”)
                                  23
                                       (emphasis added).12
                                  24

                                  25           12
                                                 The GAF scores that were regularly updated during Burnham’s treatment with Flett, in
                                  26   2015, also reflect these ups and downs. “Although GAF scores, standing alone, do not control
                                       determinations of whether a person’s mental impairments rise to the level of a disability (or
                                  27   interact with physical impairments to create a disability), they may be a useful measurement.” See
                                       Garrison, 759 F.3d at 1002 n.4. In this case, the GAF scores mirrored Flett’s specific
                                  28
                                       observations about Burnham’s mental impairments and offer an overview of Burnham’s progress
                                                                                        34
                                   1          The ALJ also appears to have concluded that she could disregard the marked worsening of

                                   2   Burnham’s impairments observed by Flett in the November 11, 2015 treatment notes, AR 953-

                                   3   955, on the basis of her finding that this worsening was due to a “4-month” gap in treatment. AR

                                   4   25. The suggestion seems to be that Burnham’s impairments, hypothetically, would not have

                                   5   been as severe as they actually were if he had sought treatment sooner and therefore, that his

                                   6   deterioration could be ignored. Yet the ALJ’s task is not to evaluate the symptoms of some

                                   7   hypothetical claimant but rather, to determine the actual severity of the claimant’s impairments.

                                   8   Moreover, the record reflects that the ALJ was incorrect in finding that there had been a four-

                                   9   month gap in treatment. Rather, treatment notes show that the gap at issue was two and a half

                                  10   months, as discussed above.

                                  11          More broadly, the Court finds that the ALJ’s discussion of the significance of gaps in

                                  12   Burnham’s mental health treatment does not support her conclusions regarding the severity of
Northern District of California
 United States District Court




                                  13   Burnham’s mental impairments. A claimant’s “unexplained or inadequately explained failure to

                                  14   seek treatment or to follow a prescribed course of treatment” may provide a clear and convincing

                                  15   reason for an ALJ to reject a claimant’s allegations about the severity of his symptoms. Smolen v.

                                  16   Chater, 80 F.3d 1273, 1284 (9th Cir. 1996). For example, in Chaudhry v. Astrue, cited by the

                                  17   Commissioner in her summary judgment motion, evidence of failure to seek treatment for

                                  18   depression was found to be an adequate basis for the ALJ to conclude that the claimant was

                                  19   exaggerating his symptoms of depression. 688 F.3d 661, 672 (9th Cir. 2012). However, such a

                                  20   conclusion is not supported in the record of this case because, as the ALJ herself found, the record

                                  21

                                  22   and/or deterioration over time. As the ALJ considered Burnham’s alleged improvement to be a
                                       significant basis for rejecting his testimony as to his mental limitations, the overview offered by
                                  23   the GAF scores was probative of that question and the ALJ had an obligation to address them. See
                                       Vincent on Behalf of Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984) (the ALJ “must
                                  24
                                       explain why ‘significant probative evidence has been rejected.’”) (quoting Cotter v. Harris, 642
                                  25   F.2d 700, 706 (3d Cir. 1981)). The ALJ ignored all of Burnham’s GAF scores on the basis that
                                       each presented only a “brief snapshot” of Burnham’s functioning and that they were “not
                                  26   representative of his functioning over an extended period.” AR 26. Yet these GAF scores, like
                                       Flett’s notes, were medical opinions that, when considered together, were relevant to Burnham’s
                                  27   overall mental condition over time, placing in perspective the ALJ’s selective references to
                                       “improvements” in Flett’s notes. Therefore, the ALJ erred in refusing to consider the GAF scores
                                  28
                                       or to explain why, when taken together, they were consistent with his RFC.
                                                                                          35
                                   1   shows that Burnham’s mental health treatment – far from being unnecessary – has provided

                                   2   Burnham with “positive benefits.” AR 25. In other words, it would be illogical on this record to

                                   3   conclude that Burnham’s gaps in treatment were because he did not need treatment and indeed, the

                                   4   ALJ reached the opposite conclusion, finding that his condition deteriorated during gaps in

                                   5   treatment.

                                   6          The ALJ also seems to suggest that Burnham exaggerated his symptoms because she did

                                   7   not find credible his testimony that he has difficulty scheduling appointments for mental health

                                   8   treatment, pointing to the fact that he schedules medical appointments for himself. AR 25. In

                                   9   reaching this conclusion, ALJ ignored the evidence in the record that Burnham’s therapist (a

                                  10   treating physician who conducted numerous therapy sessions with Burnham) attributed his

                                  11   difficulty making and keeping appointments for therapy as a symptom of his mental impairments

                                  12   and especially, his anxiety. See AR 938 (noting that Burnham “had not been able to sleep last
Northern District of California
 United States District Court




                                  13   night because he was anxious about his appointment”); AR 950 (Burnham “needed to overcome

                                  14   his anxious distress just to make his appointment”). The ALJ did not point to any evidence in the

                                  15   record that supports her conclusion to the contrary, which is not supported by substantial evidence.

                                  16   Regennitter v. Comm’r of Soc. Sec. Admin., 166 F.3d 1294, 1299–1300 (9th Cir. 1999) (“[I]t is a

                                  17   questionable practice to chastise one with a mental impairment for the exercise of poor judgment

                                  18   in seeking rehabilitation.”).

                                  19          Similarly, the ALJ does not explain why it is relevant to her analysis that Burnham

                                  20   reported that he was told to seek mental health treatment by his lawyer on two occasions. See AR

                                  21   931, 1062. While a lawyer’s recommendation that a claimant see a medical provider might be

                                  22   evidence that a claimant was exaggerating their symptoms if there was no evidence that the

                                  23   claimant actually required treatment, that is not the case here. The first treatment note that

                                  24   mentioned that Burnham’s attorney told him to seek treatment was Mary Flett’s note from

                                  25   Burnham’s April 8, 2015 visit, when she found Burnham to be suffering from depression and

                                  26   anxiety so severe that she recommended that Burnham enroll in an intensive outpatient day

                                  27   program. AR 931. The second such notation was in an intake note dated August 1, 2016, just two

                                  28   weeks after Dr. Akar had observed during an office visit that Burnham was “anxious/fearful” and
                                                                                         36
                                   1   “depressed.” AR 1037. Construing a mere mention in a claimant’s medical records of an

                                   2   application for disability benefits -- or of a lawyer’s advice that a claimant seek treatment for the

                                   3   impairment -- as evidence that the individual is exaggerating their symptoms or seeking

                                   4   unnecessary treatment is unreasonable and such evidence, by itself, does not constitute substantial

                                   5   evidence that can support an ALJ’s credibility finding with respect to the severity of a claimant’s

                                   6   subjective complaints.

                                   7          Finally, the Court rejects the Commissioner’s argument that conflicting opinion evidence

                                   8   from consultative examiners Friedland, Marinos and Barrons provided the ALJ with a valid reason

                                   9   to discount Burnham’s testimony. “Contradiction with the medical record is a sufficient basis for

                                  10   rejecting the claimant’s subjective testimony.” Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d

                                  11   1155, 1161 (9th Cir. 2008). To reject a claimant’s subjective complaints, however, the ALJ “must

                                  12   specifically identify what testimony is credible and what testimony undermines the claimant’s
Northern District of California
 United States District Court




                                  13   complaints.” Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999). While

                                  14   the ALJ cited the opinions of the CEs with respect to Burnham’s mental limitations, she did not

                                  15   address Burnham’s testimony about specific limitations that she omitted from his RFC, such as his

                                  16   inability to maintain a normal work schedule. Nor did she explain why the opinions of the CE’s

                                  17   justified rejecting that testimony. The Court notes that the two CEs upon which the ALJ placed

                                  18   the greatest weight, Marinos and Friedland, did not discuss this issue in their opinions, which were

                                  19   offered before Burnham’s began treatment with therapist Flett and without the benefit of those

                                  20   medical records. See AR 879-881 (Marinos), 124 (Friedland).

                                  21          The Court further finds that the ALJ failed to offer adequate reasons (or even address in

                                  22   any meaningful way) Burnham’s testimony that he experiences debilitating stress in a work

                                  23   setting, not only due to social interactions but also in connection with the tasks themselves. The

                                  24   Social Security Administration has emphasized the importance of conducting a thorough and

                                  25   individualized analysis of the ability of individuals with mental impairments to function in the

                                  26   face of work-place stress, offering the following guidance:

                                  27                  Individuals with mental disorders often adopt a highly restricted
                                                      and/or inflexible lifestyle within which they appear to function well.
                                  28                  Good mental health services and care may enable chronic patients to

                                                                                         37
                                                      function adequately in the community by lowering psychological
                                   1                  pressures, by medication, and by support from services such as
                                                      outpatient facilities, day-care programs, social work programs and
                                   2                  similar assistance.
                                   3                  The reaction to the demands of work (stress) is highly individualized,
                                                      and mental illness is characterized by adverse responses to seemingly
                                   4                  trivial circumstances. The mentally impaired may cease to function
                                                      effectively when facing such demands as getting to work regularly,
                                   5                  having their performance supervised, and remaining in the workplace
                                                      for a full day. . . . Thus, the mentally impaired may have difficulty
                                   6                  meeting the requirements of even so-called “low-stress” jobs.
                                   7                  Because response to the demands of work is highly individualized,
                                                      the skill level of a position is not necessarily related to the difficulty
                                   8                  an individual will have in meeting the demands of the job. A
                                                      claimant's condition may make performance of an unskilled job as
                                   9                  difficult as an objectively more demanding job. For example, a
                                                      busboy need only clear dishes from tables. But an individual with a
                                  10                  severe mental disorder may find unmanageable the demands of
                                                      making sure that he removes all the dishes, does not drop them, and
                                  11                  gets the table cleared promptly for the waiter or waitress. Similarly,
                                                      an individual who cannot tolerate being supervised may not be able
                                  12                  to work even in the absence of close supervision; the knowledge that
Northern District of California
 United States District Court




                                                      one's work is being judged and evaluated, even when the supervision
                                  13                  is remote or indirect, can be intolerable for some mentally impaired
                                                      persons. Any impairment-related limitations created by an
                                  14                  individual's response to demands of work, however, must be reflected
                                                      in the RFC assessment.
                                  15
                                       Titles II & XVI: Capability to Do Other Work-The Medical-Vocational Rules As A Framework
                                  16
                                       for Evaluating Solely Nonexertional Impairments, SSR 85-15 (1985). The ALJ appears to have
                                  17
                                       concluded, based on the opinions of the CEs, that limitations in Burnham’s RFC relating to
                                  18
                                       contact with the public and performance of simple tasks adequately addressed the functional
                                  19
                                       limitations associated with Burnham’s work-related stress. She does not explain, however, why
                                  20
                                       these limitations were sufficient in the face of Burnham’s testimony, and notes in the medical
                                  21
                                       record reflecting that he experienced high levels of stress and had difficulty functioning even in a
                                  22
                                       job that appears to have involved simple tasks and limited contact with the public.13 Burnham also
                                  23

                                  24

                                  25
                                       13
                                          The Court notes that at step three, the ALJ rejected Burnham’s allegation that he would be
                                       limited with respect to concentration, persistence and pace because of workplace stress, pointing
                                  26   to Burnham’s testimony that he could “concentrate sufficiently to play video games for 4 to 5
                                       hours a day, and during his consultative examination, he was able to spell ‘world’ forwards and
                                  27   backward, repeat five digits forward and four digits backward, and perform simple mental
                                       calculations.” AR 22. Based on this evidence, the ALJ found only “moderate” limitations with
                                  28   respect to concentration, persistence and pace. Id. Yet the ALJ offers no explanation for her
                                       apparent assumption that playing video games alone in his room is in any way comparable to a
                                                                                         38
                                   1   testified that he could only work limited hours because he had to recover, sometimes for days,

                                   2   from his short work shifts. The ALJ did not conduct a thorough or individualized analysis of the

                                   3   impact of work stress on Burnham’s RFC and improperly discounted his testimony on the

                                   4   limitations associated with work stress without adequate reasons or substantial evidence.

                                   5             For the reasons stated above, the ALJ erred in discrediting Burnham’s subjective testimony

                                   6   about the severity of his mental health symptoms. The Court further concludes that the error was

                                   7   not harmless because Burnham’s testimony that the ALJ failed to credit reflected that he had

                                   8   limitations that were not included in his RFC.

                                   9        E.      Remedy
                                  10             Once a district court has determined that an ALJ has erred, the court must decide whether

                                  11   to remand for further proceedings or to remand for immediate award of benefits. Harman v. Apfel,

                                  12   211 F.3d 1172, 1177–78 (9th Cir. 2000). Under this Circuit’s “credit as true” rule, a court must
Northern District of California
 United States District Court




                                  13   credit as true evidence that was rejected and remand for an immediate award of benefits if “(1) the

                                  14   ALJ has failed to provide legally sufficient reasons for rejecting such evidence, (2) there are no

                                  15   outstanding issues that must be resolved before a determination of disability can be made, and (3)

                                  16   it is clear from the record that the ALJ would be required to find the claimant disabled were such

                                  17   evidence credited.” Id. at 1178 (quoting Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996)).

                                  18   On the other hand, a court should remand for further proceedings when “the record as a whole

                                  19   creates serious doubt as to whether the claimant is, in fact, disabled within the meaning of the

                                  20   Social Security Act,” Garrison, 759 F.3d at 1021, or where “there is a need to resolve conflicts

                                  21   and ambiguities,” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014).

                                  22             The Court has found that the ALJ failed to provide legally sufficient reasons for rejecting

                                  23   medical evidence related to Burnham’s physical impairments and for rejecting Burnham’s

                                  24   allegations relating to the severity of his mental impairments. The Court further finds that under

                                  25   the credit-as-true rule, the testimony of Dr. Akar establishes that Burnham was disabled based on

                                  26
                                  27   work setting. Nor do the simple tasks he was able to perform shed any significant light on his
                                       ability maintain concentration, persistence and pace. Indeed, it is hard to imagine that spelling
                                  28   “world” backwards or repeating four or five digits could take more than a minute or two. The
                                       ALJ’s evaluation of the impact of workplace stress at step three, as at step four, was insufficient.
                                                                                        39
                                   1   the functional limitations associated with his obesity and gouty arthritis. In particular, Dr. Akar

                                   2   found that Burnham would need to take breaks to lie down, at unpredictable times, two to three

                                   3   times in an eight-hour day. AR 1034. She also found that Burnham would miss more than four

                                   4   work days a month due to his impairments. AR 1034. In light of the VE’s testimony that the need

                                   5   to take frequent unscheduled breaks to lie down or to miss more than two days of work a month

                                   6   would rule out all the jobs listed by the ALJ at step five, see AR 76, 80, Dr. Akar’s testimony,

                                   7   which the Court credits as true, establishes that Burnham was disabled at step five.

                                   8          The Court also notes that although the relevant time periods for DIB and SSI are not

                                   9   identical, the ALJ clearly concluded that it was appropriate to use a single RFC for both

                                  10   applications based on the entire medical record, implicitly finding that there were only minor

                                  11   changes in Burnham’s impairments between the alleged onset date and the date of the ALJ’s

                                  12   decision that did not affect his RFC. Likewise, the Court’s review of the medical records
Northern District of California
 United States District Court




                                  13   supports the ALJ’s conclusion – at least with respect to Burnham’s physical impairments -- that

                                  14   his condition remained stable over the entire time period. Therefore, it is not necessary to remand

                                  15   for determination of an alleged onset date with respect to his SSI application.14

                                  16   IV.    CONCLUSION
                                  17          For the reasons stated above, the Court GRANTS Plaintiff’s Motion for Summary

                                  18   Judgment, DENIES the Commissioner’s Motion for Summary Judgment and reverses the decision

                                  19   of the Commissioner. The Court remands to the Social Security Administration for award and

                                  20   calculation of benefits (both DIB and SSI).

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 25, 2019

                                  23                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  24                                                    Chief Magistrate Judge
                                  25

                                  26
                                       14
                                  27     Because the Court concludes that Burnham is entitled to benefits based on his physical
                                       limitations it need not address whether further proceedings might have been necessary with
                                  28   respect to his mental impairments had he not been eligible for benefits on the basis of his physical
                                       limitations.
                                                                                        40
